 In the Matter of J. H. RUTTER-REX MANUFACTURING COMPANY, INC.andAMALGAMATED CLOTHING WORKERS OF AMERICA, C. 1. O. .Case Nos. 15-C-1216 and 15-CA-33.-Decided October 12, 1949DECISIONANDORDEROn October 28, 1948, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromaiid take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other unfair labor prac-tices alleged in the complaint, and recommended dismissal of theseallegations.Thereafter the General Counsel and the Respondent filedexceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner only insofar as they are consistent with this De-cision and Order.1.The Trial Examiner found that the speeches by J. H. Rutter, theRespondent's president, and by W. E. Shaack, the Respondent's super-intendent, "contained no evident threats of reprisal."We do notagree.Rutter's speech to the employees on June 20, 1946, devotedchiefly to a discussion of the Union, contained readily apparent threatsof reprisal for continued union activities, as indicated by the follow-ing excerpts:I heard that some of our employees had joined a union and aremaking it hard on employees who have not joined a union, by'Pursuant to the provisions of Section 3 (b) of the Act, as amended,the National LaborRelations Board has delegated its powers in connection with thisproceedingto a three,member panel [Chairman Herzog,and Members Houston and Murdock].86 N. L.R. B., No. 68.470 J.H. RUTTER-RE.X MANUFACTURING COMPANY, INC.471refusing to talk to those who have not joined, by refusing to workproperly with those employees who have not joined and by inten-tionally staying away from work. If this is true-and you em-'ployees know more about this than I do, then it justifies my beliefthat a union brings nothing but unpleasantness and friction of akind which runs a company out of business.I am not going to tolerate this kind of thing. If our employeesdon't work the way they ought to, then we are going to have to,get rid of them and replace them with the people who are willingto work together. If that can't be done, we'll just have to shutthis factory down and go out of business.We find that these statements were coercive, and that the Respondentthereby violated Section 8 (1) of the Act.2.The Trial Examiner found, and we agree, that by Rutter'sannouncements on September 13, 1946, of a wage increase and vacationplan, the Respondent violated Section 8 (1) of the Act. The TrialExaminer made no finding of violation, however, with respect to otherspeeches and announcements made by Rutter which contained promisesof benefit to the employees.The Trial Examiner's failure so to findwas based upon his premise that the complaint did not specificallyallege that these other speeches were unfair labor practices, and thatthe complaint was therefore not sufficiently informative to warrantspecific findings.We are convinced, however, that the allegation in thecomplaint that the Respondent violated the Act by "making anti-unionspeeches in the plant" was. adequate to put the Respondent on noticeas to this issue.Furthermore, the bill of particulars furnished by theGeneral Counsel at the Respondent's request specified that the "anti-union speeches" had been made by Rutter and Shaack during the periodfrom March to September 1946.Moreover, the Respondent had ampleopportunity to, and did, present evidence on the subject of thesespeeches, and at no time claimed surprise or lack of specificity in thisconnection.We find that by Rutter's speeches on April 26, 1946, inwhich changes in the bonus system were announced, and on May 10,1946, in which a pay increase was announced, the Respondent violatedSection 8 (1) of the Act.23.Employee Boseman testified, without denial, that on the day beforethe election, Supervisor Esperon 8 told her, in the course of a conversa-tion about Boseman having had her picture taken with Wright, theunion organizer, that : "I'd hate to have you leave us and lose your jobbecause Mr. Rutter says he is definitely going to close the plant if theunion comes into the plant."Although this statement clearly contains'The Trial Examiner found, and we agree, that these speeches, which contain promisesof benefit, are not within the protection of Section 8 (c) of the Act.8Esperon was a supervisor at the time of this incident, but had leftthe Respondent'semploy at the time of the hearing. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDa threat of reprisal for union activities, the Trial Examiner did notfind it violative of the Act on the ground that it was merely an isolatedremark in violation of the Respondent's neutrality instructions.Wedo not regard it as isolated, in view of other events occurring duringthe same period.Moreover, the Respondent's instructions to the super-visors with regard to expressions of opinion about the Union or its,organizing campaign, were never communicated to the employees.The Respondent could not by neutrality instructions to its supervisorswhich were not communicated to its employees, relieve itself of respon-sibility for coercive anti-union statements of supervisors which em-ployees might reasonably believe to reflect the views of management'Moreover, Esperon's statement actually reflected management policyas shown by Rutter's speech of July 20, 1946.We find that Esperon'sstatement was coercive, and that the Respondent thereby violatedSection 8 (1) of the Act.4.Rule 29 of the Respondent's factory regulations states :No employee is allowed to distribute any advertising pamphletsor posters, nor sell tickets on games of chance, lotteries, etc.Soliciting of any kind is prohibited.Although the rule does not indicate whether it is applicable only toworking time, or also to the employees' off-duty time, the Trial Exam-iner found that it was lawful as interpreted and applied by the Re-spondent.We do not agree. As the Trial Examiner found, no specialcircumstances exist in the instant case' for extending to the employees'own time the prohibition in the rule as to organizing activities.Al-though Superintendent Shaack testified that the rule is, as a matterof practice, applicable only to working time, it does not appear eitherfrom the wording of the rule itself, or from a speech Shaack madeabout it, that such an interpretation has ever been clearly explained tothe employees.We, therefore, find that the rule is invalid insofar as itprohibits union solicitation on company property during the em-ployees' own time, and we shall order the rule rescinded to that extents5.The Trial Examiner concluded that the Respondent did not dis-criminatorily discharge the six employees named in the complaint.The General Counsel has excepted to this conclusion with respect tothree of the dischargees, Norman, Murphy, and Richards.The Trial Examiner based his conclusion as to Norman upon hisfindings as to the credibility of the witnesses.We adopt these findings.The Trial Examiner found that Murphy and Richards engaged inunion solicitation during working hours.These findings were basedprincipally upon his findings as to the credibility of the witnesses.4Matter of Wadesboro Full-FashionedHosiery Mills,Incorporated,72 N. L. R. B. 1064.6Cf.N. L. R.B. v. May Department Stores Company,154 F. 2d 533 ; (C. A. 8, 1946)Matter of Coldblatt Bros.,Inc., 77N. L. R.B. 1262.6Republic Aviation Corporationv.N. L. R. B.,324 U. S. 793 (1945). J.H. RUTTER-REX MANUFACTURING COMPANY, INC.473We adopt these findings.The Trial Examiner further found thatthere was no substantial ground for finding discriminatory enforce-ment, as to the activities of Murphy and Richards, of the Respondent'sno-solicitation rule.We agree, and find that the discharges of Murphyand Richards were not discriminatory.'6.An amended charge, and a complaint based thereon, were servedupon the Respondent on May 6, 1947. Neither this charge nor thecomplaint contained an allegation of refusal to bargain.On Feb-ruary 11, 1948, however, the Union filed an additional charge alleginga refusal to bargain "on or about September 11, 1947, and at all timessince."This charge was served on the Respondent on or about Feb-ruary 11, 1948.On April 14, 1948, the General Counsel issued anamended complaint alleging that the Respondent had refused to bar-gain with the Union "beginning on or about September 18, 1946 con-tinuously through September 11, 1947 and at all times thereafter."The Respondent contends that the Board is barred from finding arefusal to bargain prior to September 11, 1947, by lack of a chargemaking such an allegation as to the earlier period.The Respondent's contention that the charge must be specific as toeach allegation derives from the interpretation of the 6-month limi-tation on the filing of charges contained in Section 10 (b) of the Act,as amended.'We do not so construe this provision.Under- the origi-nal Act, the purpose of a charge was merely to initiate a Board inves-tigation.9This is still the primary function of the charge.We haverecently held that the proviso to Section 10 (b) does not require thatthe charge specify or particularize each unfair labor practice to belitigated, and that a complaint may lawfully issue based on a chargewhich does not contain allegations of the unfair labor practices allegedin the complaint, provided only that the charge was timely filed andserved.10As the charges herein were timely filed and served,1'wefind thatthe Respondent's contentions based on the proviso to Section 10 (b)are without merit.7Member Houston dissentsfrom the finding of the majority that the discharges ofMurphy and Richards are not in violationof the Act.He would find,in view of : thesummary manner in which these employeesweredischargedwithout priorwarning, theharshnessof the punishment; the lack of evidence to show thatthe Respondent cus-tomarily discharged employees for infractions of the no-solicitation rule ; and the factthat the ruleitself does not state,as do some of the other rules of the Respondent, thatviolations are punishableby dismissal:that the Respondent precipitately dischargedMurphy and Richards because theactivity in which they had engagedand whichbroughtabout their discharge,was activity in support of the Union.8The pertinent portions reads : ". . . no complaint shallissue based upon any unfairlabor practiceoccurring more than 6 months prior to the filing of the charge with theBoard and the serviceof a copy thereof upon theperson against whom such charge ismade....9N. L. R. B. v.Indiana & Michigan Electric Company,318 U. S. 9 (1943).ioMatterof Cathey Lumber Company,86 N. L. It. B. 157."Matter of Itasca Cotton Manufacturing Company,79 N. L. R. B. 1442. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner sets out in detail in his Intermediate Reportthe circumstances surrounding the bargaining conferences of the par-ties, including the Respondent's refusal to incorporate in a contractits prevailing wage rates; its protracted delays in arranging for meet-ings requested by the Union; and its passiveness in waiting for theUnion to make all requests for meetings, and in refusing offer afteroffer presented by the Union without at any time presenting anycounterproposals.The Trial Examiner then concludes that by failingtomeet with the Union after September 11, 1947, the Respondenthad refused to bargain with the Union, within the meaning of theAct, on and after that date.The Respondent's entire course of con-duct, however, in its bargaining relations with the Union, at all timesafter December 2, 1946, the date of. the Union's first request for nego-tiations following the final disposition of the representation proceed-ings, manifested an intention to go "through many of the motions ofcollective bargaining" which were "not intended to lead to the con-summation of an agreement with the Union, but merely to preservethe appearance of bargaining." 12Accordingly, we find that not onlysince September 11, 1947, but during the entire period since Decem-ber 2, 1946, the Respondent failed and refused to bargain in good faithwith the Union as the exclusive representative of its employees, inviolation of the Act.13ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, J. H. Rutter-RexManufacturing Company, Inc., New Orleans, Louisiana, its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated ClothingWorkers of America, C. I. 0., as the exclusive representative of allits production and maintenance employees, including shipping depart-ment employees, but excluding all office and clerical employees, lineoperators,mechanics, supervisors, floorladies, and all other super-visors within the meaning of the Act; 14(b)Offering benefits to employees to induce them to refrain fromjoining or to abandon membership in, Amalgamated Clothing Workersof America, C. I. 0., or any other labor organization;11Matter of Tower Hosiery Mills,Inc.,81 N. L. R. B. 658.isMatter of Aldora Mills,79N. L. R. B. 1.14We have altered the description of the appropriate unit previously certified by theBoard to make it conform to the language of the amended Act. J.H.' RUTTER-REX MANUFACTURING COMPANY, INC.475(c)Threatening discharge of employees, or curtailment of opera-tions, in the event its employees joined a union;(d) Issuing or enforcing a rule prohibiting union solicitation oncompany premises during employees' nonworking time.(e) In any other manner interfering with, restraining, or coercingform, join, or assist Amalgamated Clothing Workers of America,C. I. 0., or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties except to the extent that such right may be affected by agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a). (3) of the Act, as guar-anteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Bargain collectively with Amalgamated Clothing Workers ofAmerica, C. I. 0., as the exclusive representative of its employeesin the appropriate unit, and embody any understanding reached ina signed agreement;(b)Rescind immediately its rule prohibiting solicitation on itspremises insofar as it prohibits union solicitation on the employees'nonworking time;(c)Post at its plants at New Orleans, Louisiana, copies of thenotice attached hereto marked "Appendix A." 15 Copies of saidnotice, to be furnished by the Regional Director for the FifteenthRegion, shall, after being signed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material ;(d)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent (1) discharged Audrey L. Norman, Marie Murphy,Dora Nella Richards, Creasie White, Minnie Lee Springfield, andGertrude Spears because of their union membership or activity, andis In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted in the notice,before the words : "A DECISION AND ORDER," thewords : "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 476DECISIONS OF NATIONALLABOR RELATIONS BOARD(2) interrogated employees as to their union membership or activity,be, and it hereby is, dismissed 16APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with AMALGAM-ATEDCLOTHING WORKERS OF AMERICA,C.I.0.,as theExclu-sive bargaining- representative of all our employees in the appro-priate unit described below.We will not in any other mannerinterfere with, restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, or assist AMAL-GAMATED CLOTHING WORKERS OF AMERICA, C. I. 0., or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL bargain collectively, upon request, with respect to ratesof pay, hours of employment, or other conditions of employmentwith AMALGAMATED CLOTHING WORKERS OF AMERICA, C. I.0.,asthe exclusive representative of all our production and mainte-nance employees, including shipping department employees, butexcluding all office and clerical employees, line operators, me-chanics, supervisors, floor ladies, and all other supervisors withinthe meaning of the Act.WE WILL embody any understanding reached in a signed agree-ment with AMALGAMATED CLOTHING WORKERS OF AMERICA, C. I. 0.WE HEREBY RESCIND our rule forbidding solicitation on companyproperty insofar as it prohibits union solicitation on employees"nonworking time.All our employees are free to become, remain, or refrain frombecoming members of the above-named union or any other labororganization except to the extent that the right to refrain may be9Member Houston dissents from the Order dismissing the complaint insofar as it relatesto the discharges of Marie Murphy and Dora Nella Richards. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.477affected by a lawful agreement requiring membership in a labororganization as a condition of employment.J.H. RUTTER-RExMANUFACTURINGCOMPANY, INC.,Employer.By ----------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs.AndrewP. Carter,C.Paul Barker,andRichard C. Keenan,for theGeneral Counsel.Mr. Samuel Lang,of New Orleans, La.,andMr. W. Gordon McKelvey,of Nash-ville,Tenn.,for the Respondent.Mr. Louis Stark,of New Orleans,La., for the Union.STATEMENT OF THE CASEUpon amended charges filed on May 1, 1947, by Amalgamated Clothing Workersof America, C. I. 0., herein called the Union, the National Labor Relations Boardissued a complaint on May 5, 1947, against J. H. Rutter-Rex ManufacturingCompany, Inc., New Orleans, Louisiana, herein called the Respondent. The com-plaint alleged that the Respondent had engaged in and was engaging in unfairlabor practices in violation of Section 8 (1) and (3) of the National LaborRelations Act, 49 Stat. 449.More specifically the complaint alleged that theRespondent had, on various dates from June 7, 1946, to November 30, 1946,discharged six named employees' because of their union membership and activity.In addition the complaint alleged the following violations of the Act. Interro-gation of employees as to union membership, employment of a detective agency tospy upon union activity, prohibition of union activity by employees under penaltyof discharge, threats to shut down or curtail plant operations if the Union camein, announcement of wage increases and vacations to influence a Board election,and making antiunion speeches in the plant. The complaint and notice ofhearing, accompanied by a copy of the charge upon which the complaint was based,were served upon the Respondent on May 6, 1947, and upon the Union on May 12,1947.The case was noticed for hearing on June 9, 1947. Thereafter it waspostponed several times, in some instances at the request of the Respondent, inothers apparently at the instance of the Regional Director.On June 23, 1947, the Labor Management Relations Act of 1947, 61 Stat. 161,amending the National Labor Relations Act, became law. As a result, a numberof hearings then pending before the Board were postponed for consideration oftheir status in view of the amendement.On July 16, 1947, the hearing in theinstant case was indefinitely postponed. In the meantime the Respondent had,on various dates, filed a number of pleadings in response to the complaint: itsanswer on June 16, 1947; a motion for dismissal on June 30, of the 8 (3) allega-tions of the complaint; and a motion for Bill of Particulars on the same date.'Audrey L. Norman, Marie Murphy, Dora NeIIa Richards, Creasle White, Minnie Lee19pringfield,and Gertrude Spears. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe basis for the motion to dismiss was that more than 7 months had elapsedbetween the dischargesalleged as 8 (3) andthe servingof charges thereof onthe Respondent.No further formal action was taken until February 11, 1948. On that datethe Union filed a further charge alleging that on and since September 11, 1947,the Respondent had refused to bargain with it. This charge was served on theRespondent, according to the Respondent's brief, on February 11, 1948, accord-ing to the General Counsel's brief, on February 12. On April 14, 1948, almost ayear after the issuance of the original complaint, the General Counsel issued anamended complaint, the allegations of which, while identical with those of theoriginal complaint with respect to the charged 8 (1) violations, differed fromthe original in the following respects: (a) the 8 (3) allegations of the originalcomplaint were abandoned; and (b) the amended complaint contained an allega-tion of refusal to bargain, based upon the February 11, 1948, charge.Copies ofthe amended complaint, accompanied by copies of the May 1, 1947, and February11, 1948, charges, and notice of hearing thereon, were duly served upon the Re-spondent and the Union. In due course the Respondent filed a number of plead-ings in response to the complaint : an amended answer denying thecommissionof unfair labor practices ; a motion to strike various allegations of the amendedcomplaint on the ground that they related to acts occurring more than6 monthsprior to the filing and service of charges upon the Respondent; a motion todismiss upon substantially the same grounds ; and an amended motion for billof particulars.These various motions were referred to the undersigned desig-nated Trial Examiner for disposition, who by order, granted the amendedmotion for bill of particulars in part, and reserved ruling on the motions to dis-miss and to strike until the hearing. The General Counsel thereafter supplied abill of particulars in response to the Order.Pursuant to notice a hearing was held at New Orleans, Louisiana, on May25, 26, 27, and 28, and on July 6, 7, and 8, 1948. The General Counsel, the Re-spondent, and the Union were represented at and participated in thehearing.All parties were afforded opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing onthe issues.At the beginning of the hearing, the Respondent filedan amended motion tostrike various allegations of the complaint.Argument was had on the motion tostrike, the amended motion to strike, and on the motion to dismiss, which were,in ' due course denied.During the course of the hearing, upon motion of theGeneral Counsel, and over objection by the Respondent, the amendedcomplaintwas further amended to reinstate the allegation that the Respondenthad dis-charged Norman, Murphy, Richards, White, Springfield, and Spears, for theirunion membership and activities, in violation of Section 8 (a) (3) of the Act.The Respondent amended its amended answer to deny all allegations of unfairlabor practices.At the close of the General Counsel'scase motionsby the Re-spondent in renewal of its various prior motions to strike and dismiss weredenied without prejudiceto renewal.Opportunity was afforded for oral argument upon the recordand for the filingof briefs.Briefs were thereafter received from the GeneralCounsel and fromthe Respondent and havebeen considered.In substance, the Respondent's various motions to strike and to dismiss theamended complaint, and its objections to the further amendment of the complaintduring the hearing reinstating the prior 8 (3) allegations, and predicated onSection 10 (b) of the Act, which appears for the first time in the 1947 amendmentto the statute.This section provides, in part, that...no complaint shall issue based upon any unfair labor practice oc-curring morethan six months prior to the filing of the charge with the Board J.H. RUTTER-REIX MANUFACTURING COMPANY, INC.479and the service of a copy thereof upon the person against whom such chargeismade ...The Respondent's argument is somewhat complicated but, as I understand it,is in essence that the issuance of the amended complaint constituted an abandon-ment of the prior cause of action and was tantamount to the institution of a newproceeding.Consequently, the contention runs, there was no existing charge of8 (a) (1) and 8 (a) (3) upon which the amended complaint could have beenbased. It is to be noted, however, that the 8 (a) (1) and 8 (a) (3) allegationsof the ultimate complaint had been the subject of a complaint issued prior tothe amendment of the Act. The amendment of the original complaint thereafterdid not, in my opinion, constitute a new cause of action, noripso factoprecludefurther action on such matters contained in the original complaint as were notreiterated in the complaint of April 14, 1948. I construe Section 10 (b) as beinginapplicable to matter which was contained in the May 5, 1947, complaint. Inaddition, the Board has held that Section 10 (b) is to be given prospective, notretrospective, effect, and that it therefore "imposes no limitation upon the is-suance of complaints in any case in which the charges have been filed and servedwithin 6 months after August 22, 1947, the effective date of the amendments."(The Electric Auto-Lite Company,80 N. L. R. B. 1601; see alsoOlin Industries,Inc.,86 N. L. R. B. 203;Union Products Co.,75 N. L. R. B. 591;Briggs Mfg.Co., 75 N. L. R. B. 568;Barton Brass Works,78 N. L. R. B. 431;Bewley Mills,77 N. L. It. B.774; Detroit Gasket and Mfg.Co., 78 N. L. R. B. 670;N. L. R.B. v.Brozen,166 F. 2d 812 (C. C. A. 2);N. L. R. B. v. Gate,167 F. 2d 647 (C. C. A. 5) ).As has been seen, copies of the charges upon which the 8 (a) (1) and 8 (a) (3)allegations of the ultimate complaint were based had been served upon the Re-spondent on May 6, 1947.With respect to the 8 (a) (5) allegation of the amended complaint, the Re-spondent contended that no finding of unfair labor practice can be made prior toSeptember 11, 1947, nor evidence of acts prior thereto used to establish the alle-gation.No finding of violation of Section 8 (a) (5) prior to September 11, 1947,ismade herein. Section 10 (b) does not, however, as I understand it, prohibitthe consideration of facts necessary to the evaluation of equivocal conduct, re,gardless of when the illuminating facts may have occurred.'Upon the entire record in the case, and from my observation of the witnesses,I make, in addition to the foregoing, the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTJ.H. Rutter-Rex ManufacturingCompany,Inc., is a Louisiana corporation,with its office and principal place of business located in the city of New Orleans,Louisiana,where it is engaged in the manufacture of clothing.In the course andconduct of its business,during the year preceding the hearing,a representative'The Respondent additionally contended that during the summer of 1947 It was in-formed by,an employee of the Regional Office that the entire case would be dismissedadministratively without going to hearing,or that such action had been recommended.The opinion or recommendation of a Regional Office employee does not, of course, consti-tute an adjudication or final disposition of the Issues.Cf.N. L. R. B. v. Baltimore TransitCo., 140 F. 2d 51 (C. C. A. 4),cert. den.321 U.S. 495.Several other contentions raised by the Respondent involving the question of the Union'scompliance with Section 9 (f), (g), and (h) of the amended Act are foreclosed by suchBoard decisions asBaldwin Locomotive Work8,76 N. L.R. B. 922, andLion Oil Co., 76N. L. R. B.565, to the effect that compliance is an administrative,and not a litigable,issue. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod, the Respondent purchased cloth, thread, and other materials and suppliesvalued in excess of $150,000, of which approximately 60 percent was transportedfrom points outside the State of Louisiana to the Respondent's plants in NewOrleans.During the same period the Respondent manufactured and sold finishedproducts, consisting of work shirts and work pants, valued in excess of $250,000,of which approximately 75 percent was shipped from the Respondent's plants inNew Orleans to points outside the State of Louisiana.II.THE ORGANIZATION INVOLVEDAmagalmated Clothing Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membership em-ployees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Summary of the issuesIn March 1946, the Union began an organizational campaign among the Re-spondent's employees; on June 4, 1946, it filed a petition for certification ; and onSeptember 13, 1946, a Board-directed election was held, in which the Union waschosen by the employees as their collective bargaining representative.Duringthe union campaign company representatives made a number of speeches toemployees in the plant. In one of these speeches, made in May, the Respondentannounced the granting of a general wage increase. In two others, both givenprior to the opening of the polls on the morning of the election, the Respondentannounced another general wage increase and also the granting of paid vacations.These speeches and the announcement of wage increases and vacations in Sep-tember are alleged to have constituted unfair labor practices.'During the period from August 5, 1946, to October 3, 1946, the Respondentemployed private detectives to patrol in front of its plant during working hoursat a time when union organizers were distributing literature and solicitingemployees outside the plant.This action is alleged to have been taken for thepurpose of spying upon union activity and preventing union solicitation.During the period from June 7, 1946, to November 30, 1946, the services of thesix employees named in the complaint as amended were, terminated by theRespondent, allegedly because of their union activity.In addition, during the period of the union campaign, certain supervisors andofficials of the Respondent are variously alleged to have interrogated employeesas to union membership and activity, threatened them with discharge, threatenedto close the plant, prohibited union solicitation by employees, and to haveengaged in surveillance of a union meeting.All these allegations of unfair labor practices are categorically denied by theRespondent.Following the election the Board dismissed objections filed by the Respondentand certified the Union as the collective bargaining representative. In Febru-ary and March 1947 four bargaining conferences were held between representa-tives of the Respondent and the Union.However, no agreement was reachedover terms of a contract. From March 1947 until February 1948 efforts toarrange other meetings were unsuccessful, for reasons which are disputed.TheGeneral Counsel contends that the conduct of the Respondent's representatives8There is no specific allegation that the announcement of the May wage increase was anunfair practice,although the speech in which it was announced is generally charged as aviolation of Section 8 (a) (1). J.H. RUTTER-REX MANUFACTURING COMPANY, INC.481during the four negotiating sessions did not constitute bargaining in good faithand that the failure to arrange further meetings thereafter is attributable toevasive and dilatory tactics on the part of the Respondent.These allegationsare denied by the Respondent, which asserts that it at all times dealt with theUnion with reasonable expedition and in good faith.B. The events1.The speechesThe union campaign began in March 1946. From then until the election thefollowing September union organizers were intermittently in front of and in thevicinity of the plant distributing union literature to employees or soliciting themas they arrived and left the plant or as they congregated outside during lunchor rest periods.At times the Union also employed the services of a sound truck.So far as appears, the number of union organizers in the vicinity was nevermore than two, and evidently usually only one, a Negro organizer named ErnestWright.4OccasionallyWright would be assisted by either Bernades or Stark,two white officials of the Union, who would contact the white employees and, attimes, by a sound truck stationed in the street.The actions of the organizerswere peaceful ; there were no apparent disturbances or threats of breach of thepeace.At times congestion of employees on the sidewalk in front of the plantmight have impeded egress and ingress, but it did not prevent it.While theinterest generated by the organizing activity and the distribution of union litera-ture undoubtedly. must have contributed in some measure, it does not appearthat the congestion differed in substantial degree from that ordinarily to beexpected from the normal congregation of employees on the sidewalk duringlunch periods or before or after work.In the period from April 1946 and continuing through September 1946, J. H.Rutter, the Respondent's president, and William E. Shaack, its superintendent,delivered a series of speeches in the plant to the assembled employees duringworking hours."There is no conflict as to what was said by Shaack. Thespeeches of Rutter, however, present a twofold problem.First is the questionas to what Rutter said. On this there is conflict between the witnesses for theGeneral Counsel and those for the Respondent. Second is the question, thefirst being resolved, as to whether the utterances constituted unfair labor. prac-tices.The questions will be considered in that order.On much of what Rutter said the testimony is in agreement. The conflictsare on three main points: (1) whether the speeches were read from preparedmanuscript, (2) whether Rutter said in any of them that he would close theplant if the employees chose the Union to represent them, and (3) whether inthe speeches made on the morning of the election, in which he admittedly an-nounced the granting of wage increases and paid vacations, Rutter conditionedthe receipt of these benefits on the employees voting against the Union.Em-ployee witnesses for the General Counsel almost uniformly testified in the nega-tive as to the first point and in the affirmative as to the second and third ; wit-nesses for the Respondent testified uniformly to the contrary.Thus, accordingto the General Counsel's evidence, all the speeches were made without manu-4Approximately 80 percent of the Respondent's staff, which at the time of the electionwas about 500, is Negro.I In all there were 11 speeches,8 by Rutter and 3 by Shaack.Rutter's were made onApril 26,May 10,May 27,June 20,July 26, September 6, and 2 on September 13, the dayof the election.Shaack's speeches were given on August 21, September 16, and Sep-tember 27. 482DECISIONS OF NATIONAL LABOR RELATIONS BOAR1script and contained the aforementioned threats; according to the Respondent'sevidence all the speeches were read and none contained any threats.Manuscriptsidentified by President J. H. Rutter and Superintendent William E. Shaack ascopies of the speeches they delivered contain no such outright statements as theGeneral Counsel's witnesses testified to.A number of other witnesses, mainlysupervisors, corroborated Rutter's and Shaack's testimony to the effect that thespeeches were not extemporaneous and contained no threats of reprisal.It is undisputed that drafts of speeches for delivery by Rutter and Shaackwere prepared by various of the Respondent's officials in collaboration with theRespondent's attorneys, Samuel Lang and W. Gordon McKelvey.While it ispossible that Rutter may have disregarded these manuscripts, or may have (asone witness testified), interpolated the threats described by the General Counsel'switnesses, such a supposition requires the assumption of a rather unnecessarilycomplicated and somewhat pointless deception. It seems more likely that thespeeches were delivered from manuscript, as the Respondent's witnesses testified,and that the exhibits in the record are those manuscripts.'There was, however,some basis in the prepared speeches, as will appear from the summaries of themhereafter, for the conclusion of the employees, though I find it to be erroneous,that Rutter threatened to close down the plant if the employees chose the Union.The testimony therefore represents, in my opinion, not fabrication, but under-standable confusion.We turn now to a discussion of the speeches themselves. It appears from thetestimony of the Respondent's witnesses, which in this respect is credited, thatduring 1946 the Respondent was encountering considerable trouble because ofproduction difficulties, specifically, poor workmanship and low individual output.All the speeches adverted, in one fashion or another, to production.Many con-tained pleas for better work and increased productivity. It is evident, however,that many of the speeches were also a response to the union campaign. Such aresponse is, of course, not illegal in the absence of threats of reprisal or promiseof benefit to employees.The production difficulties which the Respondent encoun-tered were undoubtedly a matter of great concern to it, though it is by no meansclear that the situation was any worse in 1946 than it had been at any time inthe past. In sum, without minimizing the Respondent's difficulties or suggestingthat such a motive constituted unfair labor practices, it seems clear from thecircumstances and the speeches themselves, that in most of them production was,at least in part, a vehicle for combating the Union and its campaign arguments.No summary, of course, can convey with complete adequacy either the contentor the flavor of the spoken word, particularly where it has been adroitly chosenand carefully phrased to take advantage of any force flowing from the relation-ship between the utterer and the hearer, as well as from the intrinsic influenceof the word itself.Language is a vehicle for the transmission of ideas.Assuch, it has no fixed and immutable value, and consequently "may vary greatlyin color and content according to the circumstances and the time in which it isused."Towne v. Eisner,245 U. S. 418. Likewise, a summary, selective and-couched in paraphrase as it must necessarily be, may not do complete justiceto the speaker.Physical limitations, however, forbid the setting out of the:speeches in full.Two speeches made by Rutter on the morning of the election were made from an outline,:and not read.Rutter and his secretary, however, identified verbatim copies of these twospeeches which the secretary testified she took down in shorthand as Rutter spoke.Al--though the General Counsel argues, in his brief, that this testimony is implausible, I seemo ground for rejecting it in the absence of contradicting evidence. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.483In'-some of the speeches Rutter specifically adverted to the Union and an-nounced his opposition to it. In almost all of them his remarks were coupled insome way with warnings that employees might be laid off; that the plant mightbe shut down ; and that employees who did not "cooperate" would be dis-charged.He invited employees who were "dissatisfied" to seek employmentelsewhere.While assuring the employees that it was their privilege to join aunion, he said that he believed that continuance of the business would be impos-sible if the Union came in, because of the interference that unions "generallybring about."All of these assertions were tied in, however, in some way withthe question of production so as to avoid any outright threat of reprisal forunion activity.In a speech on September 6, 1946, a week before the election,Rutter characterized the union officials as "parasites" and irresponsible, andintimated that they might be thieves.Running throughout the speeches is therecognition of employee grievances, promises that the Respondent would dobetter in the future, and reiterated assurances of wage increases whenever theycould be given.More specifically, in a speech on April 26, 1946, Rutter announcedchanges in the bonus system to meet employee complaints ; in one on May 10be announced that he was raising the base rate of pay from 55 to 621/2 cents perhour.Finally, on the morning of the election Rutter announced the grantingof further wage increases, and paid vacations in addition.This latter announcement was made in two speeches, given before the pollsopened ; one to employees in the pants department, the other in the shirtdepartment.They were substantially identical in content.Unlike the preced-ing speeches, however, these two were not read from manuscript.They weremade from an outline prepared by Rutter, and copied verbatim by his secretaryin shorthand, as he spoke. In' addition, these speeches were unlike the others inthat they were not submitted to the Respondent's attorneys for review beforedelivery, for the reason, as Rutter testified, that there had not been "timeenough." In these he told the employees that he had been in contact by telephonethe previous night with his New York representative, who had advised him that"for the first time in many years, he [was] able to write some contracts at some-what higher prices."He was unable to give the employees many details, how-ever.Thus he told the shirt department:I don't know the details, so I can't tell you any details, except that it willprovide for a substantial increase in your base rate, the details of whichwon't be known for a couple of weeks, at which time I will tell you.Everyone here will have an increase and I think it will be a substantialincrease in your base rate which is now 621/2 cents per hour plus your bonus.It will go up from there, within reason, so that I will still keep you in busi-ness.[sic]You could not afford it before, but you can now, [sic] alongwith the thought I have entertained since early summer, of providing a vaca-tionwith pay during Christmas week, which is our slack season, as youknow, rather than make you wait until next summer to put into effect. Itcould not be afforded before.The details of this you will also know in acouple of weeks when all of the information is in my hands on the newcontracts.Itwill be a vacation with pay to all employees during theChristmas week.The Union won the election. Three days after the election, on September 16,Superintendent Shaack gave a speech in which he denied that the plant was nowa "union shop" ; assured the employees that the Respondent would not interferewith their right to "belong to any church or organization" they chose; and urgedany of them who had voted for the Union in order to keep their jobs to reportthe fact to him. There is no indication that any employees did so. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 18, 2 days later, the Union wrote the Respondentasking for ameeting to discuss contract negotiations.On September 21 the Respondent ac-knowledged this letter, saying, "The election is being protested by us and pend-ing the outcome of our protest, your request for a conference will be held inabeyance."A week later, on September 27, Superintendent Shaack gave a finalspeech in which he announced the details of the wage increase Rutter hadpromised on the day of the election. Shaack told the employees that their baserate was being increased from 621, to 671,4 cents an hour ; and that thepresentbonus system would remain in effect. As to the vacations, he said that they wouldbe given during the Christmas week and would amount to 2 percent of the indi-vidual's total earnings during the preceding year.He asked for the employees'cooperation and for greater production, and said that quality and productionwere improving.So far as the record discloses, this was the last of the addresses.Conclusions as to the speechesIt is evident from a reading of the speeches that Rutter was concerned about.production in the plant and that a substantial motive for them was to eliminatethat problem. It is also evident, however, as he frankly admitted in the speeches,and indeed as he had a perfect right to, that.Rutter was opposed to the Unionand attempted to influence the employees against it. Unquestionably the produc-tion difficulties were made a vehicle for the articulation of some of that opposi-tion.The combination of the two subjects in the speeches could easily-and pos-sibly it was so intended-result in confusion in the minds of some of the employees.It might have been difficult, perhaps, for an alert and sophisticated person to havebeen sure, under similar circumstances, whether Rutter's suggestions that theplant would close and that the employees would be laid off or lose their jobs, werethreats or were, instead, objective predictions of consequences beyond the Re-spondent's control ; in sum, whether it was production difficulty, union intransi-gence, or mere union activity alone which would endanger the employees liveli-hood. In manuscript form the addresses, when read and analyzed, leave no doubtthat it was to the former two possibilities that Rutter adverted.Under thecircumstances of their delivery, however, the meaning of the utterances may nothave been so unequivocal ; frames of reference could have escaped attention ; thecareful dichotomy of ideas obscured, instead of illustrated, by the language. Itis easy, then, to understand why some of the General Counsel's witnesses testifiedthat Rutter had said that he would close down the plant if the Unioncame in.That is undoubtedly what they heard, even though it is not what Rutter said.Some of Rutter's statements concerning the Union can scarcely be classed asintellectual argument : such as the characterization of union officials as "para-sites" and the suggestion that they might be thieves. It is not, however, myfunction to pass upon the ethics or the indelicacy of the utterances, or even, asI understand the law, the obvious psychological dropbacks which may have lentthem a force and effect quite apart from persuasion ; but only upon the reason-able interpretation of what was said.The language of industrial combat isoften indecorous on both sides ; the impulse to answer polemic, real or fancied,with diatribe, is no doubt at times irresistible.The right to free speech is notto be circumscribed, however, because it is sometimes put to distasteful or evenodious use.Moreover, Section 8 (c) of the Act protects the expression or dis-semination of views, argument or opinion, whatever their fastidiousness or vigor,so long as they contain no threat of reprisal or force or promise of benefit.An analysis of the manuscripts of the speeches quite clearly refutes the sug-gestion that Rutter or Shaack threatened to close down the plant if the em- J.H. RUTTER-REX MANUFACTURING COMPANY, INC.485ployees chose the Union, or promised benefits conditioned upon abandonment ofthe Union.Nor is there in the speeches any other declaration to the effect thatunion activity or designation would be met with reprisals in employment. Itis therefore found that the speeches contained no evident threats of reprisal andin that respect were protected speech.Not so, however, with regard to the requirement that the expressions containno promise of benefit. In the speech given on May 10, Rutter announced thegranting of a wage increase ; in the two given on the morning of the election heannounced further wage increases and the granting of paid vacations as well.The Board has held in a number of cases that the award or announcement of-wage or other benefits just before an election or at some other vital time in anorganizational campaign is a violation of the Act or constitutes sufficient inter-ference to require the setting aside of an election. (SeeMagnolia Cotton Mill Co.,.TO N. L. R. B. 91;Hudson Hosiery Co., 72 N. L.R. B. 1434, and cases cited therein.)As the Board pointed out in theHudson Hosierycase,supra,this does not meanthat an employer :is foreclosed from announcing or granting economic benefits during a unionorganizational campaign or during the pendency of a Board-directed elec-tion.What is unlawful under the Act is the employer's granting or announc-ing such benefits (although previously determined upon bona fide)for thepurposeof causing employees to accept or reject a representative for col-lective bargaining.'Among the Union's campaign arguments in the instant case was that it wouldsecure wage increases for the employees.Various of Rutter's speeches betweenApril and September took note of this argument, answered and countered it withpromises of increases as soon as he was able to make them. It cannot be seriouslycontroverted that these promises were, if not motivated, at least stimulated, bythe union campaign, and by the desire to combat it.They were therefore, despite.the vagueness of their anticipation, promises of benefit designed to forestall the.Union.As the Board said in theHudson Hosierycase,supra,"we can perceiveno logical distinction between threats to withdraw economic benefits, for the pur-pose of thwarting self-organization of employees,and promises of better thingsto cone, for the sane objective."(Emphasis supplied.)There was no suchindefiniteness about the May 10 increase, however.The speech of that day wasan announcement that the increase had been granted effective the following week.Inasmuch, however, as the complaint does not specifically allege the promisesand announcements in the various speeches (other than the announcement on themorning of the election) to have been unfair labor practices, no finding of violationismade thereon. Since the speeches contained promises of benefit, however, theyare not within the protection of Section 8 (c).'The announcement of the wage increases and vacations on the morning of theelection, however, are specifically alleged to have constituted unfair labor prac-tices.The timing of the announcement, and its obvious haste, permit no reason-able conclusion other than that it was made to influence the employees in votinglater in the day.The juxtaposition of events alone making out a strongprima7Cf. for example,Exposition Cotton Mills Co.,76 N. L. R. B. 1289, where a vacationplan announced at a time when there was no evidence of union activity was held not to bea violation of the Act.8The complaint does allege in general terms that the Respondent violated Section 8 (1)by "Making anti-union speeches in the plant," an allegation which, while adequate to bringthe speeches within theissuesof the evidence, is hardly sufficiently informative to warrantspecific unfair labor practice findings upon.867351-50-vol. 86-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDfaciecase for that conclusion.Rutter, in fact, made no denial that such was hisintent.His testimony as to how the announcement Caine to be made is as follows :I guess about two, maybe three weeks before the election I sent ourMr. Jelinek, who is my immediate assistant and sales manager of our busi-ness, to New York with specific instructions-and the middle west-toendeavor if possible to get a better price for our product, which we hadn'tbeen able to accomplish for quite some time due to the frozen conditionsthat existed in businesses like ours.Customers were very reluctant to havethe selling prices raised for any reason.And I instructed Mr. Jelinek toendeavor to secure better prices for our product so that we could attract amore efficient type of operator into our plants to see if we couldn't possiblystem the tide of the tremendous quality trouble that we were having, that wewere sweating through.We had hopes that if that could be accomplished,that we could afford a raise in wages and possibly afford a vacation with pay.Q. And when did Mr. Jelinek get in touch with you and let you know whatthe effect of his trip had been?A.Well, I was in frequent contact with Jelinek, or he with me. It is thevery nature of our business.He called me, I think it was the night beforewhat proved to be the election clay and told me that he was somewhatsuccessful along the lines that we had planned and outlined. So the nextmorning when I came to work I made the separate talks to the plant froman outline, which wasn't a prepared speech. I hadn't had time enough orwasn't forewarned enough in order to have it prepared by Mr. Lang orMr. McKelvey.Although several minor factors cast some doubt on this explanation, never-theless I consider it to be truthful.The very haste in which the action was taken,the failure to have the plan reviewed by his attorneys, and the vagueness of theinformation conveyed to the employees, all indicate that the developments whichhad enabled Rutter to make the announcement had broken fast, and very recently.At the same time, these factors provide further evidence that the announcementwas in fact made in order to head off the Union. Rutter could not tell theemployees how much the increase would be. As he said, he did not even "knowthe details" as to how favorable the new contracts were, and it would take severalweeks before he could give the employees any further information.Nevertheless,despite the paucity of his own information on which to base cost factors, Rutterwas able, in an industry which, according to the Respondent's testimony, oper-ates on a close-profit margin, to announce "substantial" wage increases andvacations with pay. It is also to be noted that several months later, when theUnion requested wage increases, the Respondent replied (and no doubt truth-fully) that not only was it unable to grant increases, but that it might even haveto decrease wages in order to stay in business. The contrast is significant.It seems incontestable on these facts, and it is found, that flutter's announce-ments of the wage increases and vacations on the morning of the election werepromises and grants of benefit made for the purpose of influencing the employeesto vote against the Union. The coincidence of the Respondent'sabilitytomakethe increases at the particular time does not affect the conclusion.As theBoard said in theHudson Hosierycase,supra:.We are mindful that, in this case, the wage increases announced in theletter of January 28, 1946, as well as the War Labor Board applicationreferred to in the bulletin of March 30, 1945, were the product of generaleconomic conditions and of business policies of the Respondent unrelated tothe Union's organizational drive, and we do not condemn either the February1945 application to the War Labor Board or the December 1945 decision to J.H. RUTTER-REX MANUFACTURING COMPANY, INC.487increase rates,per se.The vice of the Respondent's conduct is that in each-instance it so timed its initial announcement to employees as to insure thatthe forthcoming raises would directly affect their decision on the issue ofunion representation. In both instances this result could readily have beenavoided and was not a necessary incident of the Respondent's economicdecision to increase wages.It is found that by the announcements of the wage increase and vacation plan,on September 13, 1946, the Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.The no-solicitation ruleOn August 21, 1946, following the discharge of employees Richards and Murphy(whose cases are discussed hereinafter) for soliciting names and addresses ofemployees, Superintendent Shaack gave a speech in the plant in which he calledto the employees' attention a company rule forbidding solicitation.'AdditionallyShaack instructed the employees not to give their names or addresses to anyother employees, warning them that any employee who solicited such data wassubject to discharge.A plant rule prohibiting union solicitation on an employee's own time is pre-sumptively illegal, in the absence of special circumstances.(Peyton PackingCo., 49 N.L. It. B. 828;Republic Aviation Corp.,51 N. L. R. B. 1187, affd. 324U. S. 493.)No adequate special circumstances are evident here. Shaack testi-fied, however, that the rule is applicable only to working time..As thus inter-preted and applied it is a valid rule.While it is to be noted that neither therule nor Shaack's speech makes this distinction clear, I see no reason to ques-tion Shaack's interpretation.However, a clarifying statement to the employeesby the Respondent will avoid any ambiguity and possible future misunder-standing.2.The dischargesThe complaint, as amended, alleged and the. Respondent denied, that betweenJune 7, 1946, and November 30, 1946, the Respondent discharged the following.named employees because of their union activity : Audrey Norman, Marie Murphy,.Dora Nella Richards, Creasie White, Minnie Lee Springfield, and Gertrude Spears.All were union members and variously active ; Spears, for example, was the union:president.Although some of the Respondent's witnesses connected with the-discharges, such as Superintendent Shaack and Supervisor Bellou denied havingknowledge (except in the case of Spears) that any of these employees wereunion members, I deem this assertion improbable. Supervisor Padel, more can--did, testified that "we are pretty close to our people.We know what is going on."a.Audrey L. NormanNorman testified that about May 23, 1946, she was injured at work and sentto a doctor, who treated her a total of seven times between that date and June 7.'On the latter date she returned to the plant, according to her testimony, whereshe was questioned by the Respondent's personnel manager, J. E. Rutter," aboutthe Union, and ultimately told by Rutter that she -was no longer needed because.she was "a union member and all for the Union and we can't use you."°Rule 29:."No employee Is allowed to distribute any advertising pamphlet or posters,:nor sell tickets on games of chance, lotteries, etc. Soliciting of any kind is prohibited."10Not to be confused with J. H. Rutter, the Respondent's president. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorman's testimony is not, however, very reliable.As the Respondent sums.itup in his brief, the record demonstrates that she was "mistaken in everymaterial aspect of her testimony."The testimony of the doctor who treated her,.as well as documentary records respecting her treatment, disclose that the injuryoccurred on June 5, not in May. Norman was treated twice, on June 6 andJune S.The injury was minor and she was discharged from further treatmentafter the latter visit.The medical testimony is that she should have lost notime whatever from work.Nevertheless, the evidence establishes that Norman,did not return to work until June 24. There is no explanation for the 16-dayperiod between June S and 24.When she returned on the 24th her place hadbeen taken by someone else, the Respondent having assumed that she had quit..She was told that there was no job for her. Norman thereupon filled out atermination slip in which she gave as reason for the termination "not coming towork."In the light of these facts I credit J. E. Rutter's denial that he made thestatement attributed to him by Norman, and can find no persuasive basis forconcluding that she was discharged because of her union activities.b.Marie MurphyandDora Nella RichardsMurphy was discharged on August 19, Richards on the following day.Murphyand Richards sat near each other in the same line.Murphy was admittedly anyefficient operator and a high producer-in sum, the very type of operator Rutterstated in his speeches he was anxious to secure and to retain. On August 19 both,women passed around slips of paper among the women in the adjacent working:area, asking the employees for their names, addresses, and telephone numbers.This was one month after a Board hearing had been held on the Union's petitionfor certification, and some 10 days before the Board handed down a decisiondirecting that an election be held. It is obvious from the circumstances thatMurphy and Richards were attempting to secure the information for union cam-paign purposes.Richards' testimony candidly admits that. I am unable toaccept Murphy's testimony that she wished merely to get the names of friends towhom she could write while on a vacation which she was at that time consideringtaking.Murphy was discharged on August 19, Richards on the following day, forthe stated reason that they had solicited in violation of company rules.Bothdenied on the witness stand that the solicitation took place on company time,Murphy asserting that hers was done outside the plant.Richards, while admitting that she did her soliciting in the plant, testified that it was done beforebeginning work on the morning of August 19.Witnesses for the Respondent, Su-perintendent Shaaek and Supervisor Bellou, testified without denial, however,.that both women, while giving differing reasons for the solicitation (Murphyin order to be able to write to her friends, Richards to get a list of persons to whomto send wedding invitations), admitted when they were discharged that thesolicitation had occurred during working hours.The testimony of Shaack andBellou on this point is credited.The evidence establishes that on August 19, theday she admittedly did the soliciting, Richards did not enter the plant until8:1.8 a. in., 18 minutes after work began. It Is found that the solicitation byMurphy and Richards occurred inside the plant and on company time. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.489Plant rule 29, prohibiting solicitation of any kind, and Shaack's interpretationof it to apply only to working time, has already been adverted to,supra.Althoughthere is evidence that on infrequent occasions collections for charitable causesare taken among the employees under the supervision of management, there is noevidence that solicitation is generally tolerated.There is therefore no sub-:stantial ground for finding discriminatory enforcement of rule 29.While I amnot persuaded as to the complete candor of Shaack's denial that union activityhad anything to do with the discharges, or of his explanation that his only concernover the solicitation was lest other manufacturers "pirate" his operators, I findthat Murphy and Richards engaged in union solicitation during working hours,.and that their discharge for such action was not improper.c.Creasie WhiteCreasieWhite was discharged on September 9, 1946.According to White'stestimony she was discharged after being wrongfully accused of throwing wateron completed garments as she returned from the drinking fountain. It is con-ceded that water spots will make a garment defective. Plant rules forbid drink-ing near clothes. J. H. Rutter testified, contrary to White, that as White left the-water fountain he saw her empty the remaining contents of her glass on garmentshung on a nearby chair. Rutter thereupon discharged White himself. Four dayslater, in his speech on the morning of the election, Rutter pleaded with the em-ployees to keep water away from garments and stated that he had dischargedWhite for sprinkling water on completed work.The spontaniety of the discharge indicates Rutter's belief as to what he assertedWhite had done. It is admitted that immediate inspection disclosed water:spots on the garments. It seems likely then, that regardless of whether White'saction was deliberate or inadvertent, Rutter's testimony is accurate. It is there-fore credited, and it is found that White was discharged for sprinkling water,on garments.d.Minnie Lee Springfield'Springfield became ill in August 1946 and was absent from work for about a-week after, according to her testimony, telephoning the plant and asking anunidentified person to notify her supervisor, Bellou.When she returned to work,:according to her account, J. E. Rutter, personnel manager, asked why she hadnot been at work.When she explained that it was because of illness, Rutterexpressed skepticism, and, after conferring with Bellou and SuperintendentShaack, told Springfield that they had no further work for her. Springfield thenComplained to the Union, which sent her to the Board's Regional Office, whereshe was directed to return to the plant and ask for employment. Springfielddid so and was promptly hired by Supervisor Padel.According to Springfield'stestimony, Padel told her that she was a good worker and that if she would cometowork regularly she would be given another chance. Padel further said,:according to Springfield, thatSome of the girls are trying to get a union started in the factory andsome of them have been fired. I don't know whether you had anything todo with it, but if you do, that is your business.Mr. Rutter will not have aunion in the factory.°T'adel, who, in general, impressed me as being a trustworthy and reliable witness,while admitting that she had told Springfield that she would be given another 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDchance, denied having made the other statements attributed to her by Spring-field.I find this denial credible.With respect to the circumstances of the hiring, Padel's testimony was asfollows : She testified that she saw Springfield in the employment office on themorning the latter applied for employment, recognized her as a former employee,and being in need of an operator, questioned Springfield as to her experience.Padel then asked Bellou, Springfield's former supervisor, as to the quality ofSpringfield'swork and her attendance habits.Bellow,who was also Padel'ssuperior, told Padel that Springfield's work was not up to standard but that shehad no objection to Padel's hiring her if Padel thought that she "could do any-thing with her."Padel then hired Springfield, told her what Bellou had said,and proceeded to retrain her.Springfield worked about a month before she was discharged.The circum-stances of the separation are not in material dispute.On the day of her dis-charge Springfield was summoned to a table in the plant, and shown a bundleof work by Shaack and Padel " which she had just completed and which wasdefective.Springfield admitted the fact and was thereupon discharged.Hertestimony is that during the conversation Shaack accused her of spoiling thework deliberately on account of the Union.This was denied by Padel and Shaack.The actual fact does not seem to be material.Padel's explanation of the discharges is simple and plausible.She testifiedthat she attempted to retrain Springfield without success.As Padel put it :We put her in the line and I went. all over the process of re-training thisoperator from the needle up. I went through the motions. I could notmake her a pocket setter. She did, while I was with the girl, nice work.I kept trying to break her in, but she would go ahead and make this stuffbad again.In sum, while Padel was. with her, Springfield produced good work, butwhen left alone her work was defective.The incident which precipitated thedischarge was, according to Padel, Springfield's attempt to pass along a bundleof improperly made garments after Padel had directed her to do them over.Padel testified as follows :Well, one day I stepped up to her machine to examine her bundle of work,and it was bad. So I told her she would have to repair that bundle of work,it could not go into process, it was very bad and unusable. She told meall right, she was going to go ahead on it.Q. She was going to do it over?A. She was going to do it over. I came back later and I found the bundlehad been moved and put into process as it was and the next bundle shewas working on was just as bad. So at the time when I happened to stopthere I saw Mr. iShaack coming down the aisle and I told him it was timewe get rid of the girl, I did not think that her work was what he wanted...He spoke to the girl and let her go.The employees work on an incentive system based upon the production ofacceptable garments.The repair of defective work thus reduces the amountof premium pay. As has been seen, Springfield admitted that the bundle was.defective.Her Testimony, however, is that she had intended to do it over." Springfield testified, that J. E. Rutter was also present.The testimony of Shaack,,Padel, and Rutter is to the contrary.Springfield was probably mistaken. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.491But it is to be noted that Springfield's testimony discloses, consistently withPadel's, that she was called from her place of work to a table on the side ofthe building, at which place she was shown the defective bundle. Springfield's,testimony does not disclose how the bundle found its way to that place fromher work station. Its presence there, without other explanation, is consistentwith Padel's assertion that the work was passed on by Springfield as completed,.and inconsistent with the latter's testimony to the effect that she intended torework it.Padel's version is the more plausible under the circumstances. Itis therefore accepted, and it is found that Springfield was discharged for failingto repair defective work after being instructed to do so, and for passing italong into production instead.e.Gertrude SpearsSpears was president of the Union. She was laid off on September 10, 3 days.before the election.Spears then reported to the Regional Office of the Boardthat she had been discharged.Following some discussion between ActingRegional Director Slyer and Superintendent Shaack, Spears returned to work.on September 18, only to be discharged on November 30, 1946, following involve-ment in an altercation in the plant with another employee known as "Pink Anna"Casey.Spears and Casey had known each other for some 7 or more years.When.Spears was hired, around January 1946, Casey was already working in the plant.There was animosity between Spears and Casey antedating their employmentand arising out of personal matters unrelated to their work, which are suggestedin the record but which it is unnecessary to detail here.Within a week afterSpears had been hired there was an incident between the two in the course ofwhich, according to Spears, Casey brandished a shoe at Spears.A supervisorinterposed and ordered them back to work. Some months later, when SupervisorPadel was attempting to work out a seating rearrangement, she was warned byCasey not to seat her near Spears because of the feeling between the two.In the altercation on November 30, following which both were discharged,Casey threw an apple at Spears and then advanced upon her with an open knife.The events which immediately preceded this incident are not altogether clear,,mainly because of Spears' reluctance to testify as to them. Thus, Spears at firstinsisted that she knew of no motive whatever for Casey's actions. She lateradmitted that there was bad feeling between the two. As nearly as can be recon-structed from the at times fragmentary evidence, however, it appears that the-animosity between Spears and Casey had received impetus in events which had.occurred that morning outside the plant.After starting work the two kept the.feud simmering by the transmission of messages, no doubt provocative, to eachother.These messages were carried back and forth between Spears and Casey,.who sat about 20 feet apart, by a third employee. At some point in these proceed-ings Casey must have become infuriated by one of Spears' messages. She hurled.an apple at Spears, which the latter fended off.Casey then rushed to her purse,took out a knife variously estimated at 5 to 8 inches in length, and advanced on.Spears.The latter, apparently undaunted, moved forward, unarmed, to meet her.The plant was in an uproar.Women screamed, supervisors and male employeesrushed to the scene. As Casey advanced toward Spears she was seized by one of"the men and disarmed, and a supervisor grabbed Spears. They were taken to theoffice, told that they had violated plant rules by carrying personal fights into the-factory and both were discharged.The girl who had carried the messages=between the two was also discharged for her part in the affair. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlant rules forbid the carrying of personal grievances into the factory. Inaddition the Respondent contends that its unvarying policy is to discharge allparticipants to a scuffle in the plant, regardless of who provoked it.The equityof such a procedure need not be inquired into here. It may be that if all theantecedent facts were known, Spears did not give Casey adequate provocation forso violent an outburst.But it is plain, though Spears denied it, that Spears hadbeen sending messages to Casey during working hours. These messages wereobviously a precipitating factor in the incident.Wholly apart from the rule for-bidding it, Spears' conduct in thus carrying her personal animosities onto thework floor, constituted adequate ground for her discharge. There is no substan-tial ground for inferring that the incident constituted a pretext for Spears'discharge.I have not overlooked the laying off of Spears several days prior to the electionand her subsequent rehiring after the Board had intervened.Unexplained, thatconduct would be suspicious.Supervisor Padel, whom I credit, testified withoutcontradiction, however, that Spears had voluntarily told her that she was unableto keep up with the line on the type of work she was then doing. Padel then toldSpears that there was no other job at that moment to which she could assignSpears, but that she would find one and that Spears should go home and returnthe following Monday, September 16, by which time Padel would have somethingfor her.Superintendent Shaack's testimony, likewise uncontradicted, is thatwhen Acting Regional Director Slyer spoke to him (on the day of the election)concerning Spears, he (Shaack) informed Slyer that Spears had not been dis-charged, but, on the contrary, had been instructed to return to work.When'Spears did not return on Monday, Shaack phoned Slyer about her, and 2 dayslater, Spears came back.Were there controversy over Padel's testimony, it mightseem implausible that Spears would complain of being discriminatorily dis-charged under the circumstances related by Padel and Shaack.Their testimony.isnot disputed, however, and upon such a posture of fact, I am not prepared tofind Spears' lay-off to have been improper.3.Other alleged interferencea.The private policeThe complaint alleged that the Respondent employed a detective agency to"spy on and prevent union activities and solicitation within the vicinity of theplant."Beginning on July 1, 1946, the Respondent secured the services of two city ofNew Orleans policemen to patrol the sidewalk in front of its plant during work-ing hours.On July 1, Shaack in a speech to the employees made the following.announcement with respect to the policemen:Because a number of our employees have complained to us recently abouttheir inability to leave the factory easily at noontime and evenings, startingtoday there will be two policemen stationed near our building to preventanyone from being molested unnecessarily. It will be perfectly in order forany employee to report any molesting to one of the policemen or to yoursupervisor.The record is barren of any evidence of "molesting."As has been found here-tofore, the union solicitation carried on on the sidewalk in front of the plantwas wholly peaceful and there were no threats or disturbances. So far as therecord discloses, there were at no time more than three union organizers outsidethe plant, and usually only one. It seems likely, however, that the activities of J.H. RUTTER-REX MANUFACTURING COMPANY, INC.493.these organizers and the interest they probably generated, may have resulted inan increase in what must, even under normal circumstances, have been highcongestion on the 9 foot 9 inch sidewalk during shift changes and lunch hours.The testimony of the Respondent is that it sought police protectionbecause it.learned that one of the union organizers had a "criminal record," and that itwished to prevent trouble.'The city policemen were evidently there for abouta month.No trouble occurred.Finally, however, they were withdrawn by the-city.There is neither allegation nor evidence to the effect that these officersinterfered with union activity or that in securing them the Respondent wasactuated by anti-union motives.The Respondent then hired a private police agency, Lehon's Protective Service.-According to the testimony of the Respondent's vice president, R. V. Jelinek,.who arranged for this hiring on behalf of the Respondent, and L. P. Schultz,.Lehon's manager, who acted on behalf of Lehon, Lehon was hired to guard theRespondent's property and to keep the peace in front of the plant. Jelinek fur-ther testified that an additional reason for his action was that there were rumors-of an impending strike at that time.Both Jelinek and Schultz denied any intentto spy upon or to interfere with union activity. Their testimony is that noreports were requested by the Respondent or made by Lehon and that the Re-spondent gave the operatives no instructions.While, as has been seen, therewas little apparent reasonable basis for apprehending breaches of the peace, Iam unable to say that Jelinek's and Schultz's testimony, although, of course,largely impossible of direct contradiction, is circumstantially so implausible aspto require its rejection.Lehon began to patrol the sidewalk in front of the main plant and at anauxiliary facility known as the Delachaise plant," on August 5 1946, and con-tinued through October 3.This was presumably the period of the mostintenseunion activity.The evidence as to specific conduct by Lehon's operatives isconfined to the main plant.Two men were maintained there from August 5 toAugust 9, and from September 30 to October 3. Between August 9 and Septem-ber 30, there was only one operative, except for September 13, the day of theelection, when the number was increased to five.The record does not disclosethe reason for the reduction in force on August 9 nor for its increase on Sep-tember 30.The evidence that these operatives, who were uniformed and presumablywhite men, interfered with the union activity is based upon the testimony ofOrganizer Ernest Wright.Wright, a Negro, testified that onone occasion oneof the officers told him that he was not supposed to interfere with the girls, thathe should "keep walking" and not "stop and talk too long" to the employees, other-wise he would be arrested. On the day of the election,accordingtoWright,some of these officers told employees not to talk to Wright, and said that hewould "get them in trouble."So far as the record discloses, the patrolling did not cause any diminution ofWright's activity.Wrighthimself seemsnot to have been very impressed by11One of the organizers had in fact pleaded guilty to a charge of unlawful assault andwounding(apparently a misdemeanor)inMay 1941 and served 2 months in the CountyPrison.He testified that the charge arose out of a labor dispute, that he was not guilty,but had been persuaded to plead in order to save others who were involved from peni-tentiary sentences,and upon the understanding that he would be given a suspendedsentence.13The Respondent has several buildings at other locations.All the important actiontook place,however, at the main plant. -494DECISIONS OF NATIONAL LABOR RELATIONS BOARD,the officers ; he told the man to whom he talked that they had no right to inter-fere with him.Significantly, the relationship between himself and the operatives'was friendly.Wright testified that :There was a friendly relationship between Lehon's and between the organ-izers because they felt that the Company just had them out there to frightenus away, as a matter of fact, they told us that.There is no evidence that any of the otherunion organizers were interfered-with by the operatives ; nor, apparently, were any of the employees who attimes distributed literature on the sidewalk.Although the Lehon men were at-the plant over a period of a month, there is no evidence that the Union made anycomplaints to the Respondent, to the local police, to the Lehon Agency, or toanyone else, a result normally to be expected if the conduct was causing theUnion concern.-On the basis of the apparently isolated statements testified to by Wright, IThe Agency was hired to spy on and preventunionactivity in the vicinity of theplant.b.The Gertrude Buddy incidentThe General Counsel- contended that Gertrude Buddy, a supervisor employedby the Respondent, engaged in surveillance of a union meeting.The evidence upon which this allegation rests is the testimony of Buddy,who was calledas a wittnessby the General Counsel and who denied having.engaged in surveillance.Buddy's testimony is that she understood that supervisors were welcome atthe meeting, and that accompanied by her husband (not an employee) she went-to a union meeting on the night of September 12, 1946, because she was "curious."When she and her husband arrived at the meeting place, however, they notedfrom the outside that it appeared to be crowded and that people were alreadystanding up.They did not go in but stood around on the sidewalk near theentrance for 10 or 12 minutes.As they stood there a number of employees;passed through the entrance and went into the hall.Finally, after 10 or 12minutes of apparent indecision, Buddy and her husband decided not to go intothe meeting. Instead they walked down the street and went to a movie.Buddy's actions reflect either a singularly crude attempt at surveillance orintimidation of employees attending the meeting, or else a considerable naivete.My judgment, based upon observation of Buddy and the circumstances of theincident is that she was not intent upon espionage and that, however naive shemay have been, her motive in deciding to go to the meeting was merely irrelevant.curiosity.What the result would have been had she actually attended is un-necessary to determine. It is found that Buddy did not engage in surveillance.c.Miscellaneous statmentsAt around the time the union campaign began, the Respondent's supervisors-were instructed by their superiors that, while they would not be forbidden to-express their own opinions, they should not make any statements to employeeswith regard to the Union which could be construed as expressing the Respond-Nevertheless, several statements attributed to supervisory personnelwere alleged by the General Counsel to constitute interference, restraint, andcoercion of employees.Some of these have been discussed heretofore and.disposed of.The remainder were as follows. J.H. BUTTER-REX MANUFACTURING COMPANY, INC.495Audrey Norman testified that Supervisor PacTel took her into a rest room aboutMay 1946 and questioned her about the Union; that Norman admitted member-ship in it and that Padel then asked Norman to give her the names of otheremployees who had joined the Union. According to Norman, Padel concludedwith the statement that Norman had been a "good worker,".and that if shewould continue as she had been doing, Padel would "forget about the wholeincident."Marie Murphy testified that in May 1946 Padel told her in substance that she(Murphy) was doing so well that she would not benefit by joining the Union.Minne Lee Springfield testified that at the time Padel hired her in August1946, Padel told her that"some of the girls are trying to get a union startedin the factory and some of them have been fired. I don't know whether you hadanything to do with that or not but if you did that is your business.Mr. Rutterwill not have a Union in the factory."Padel,in substance,admitted the truth of Murphy's testimony,but there is no.apparent threat of reprisal or promise of benefit in the opinion there expressed.As to the statements attributed to her by Norman and'Springfield, Padel deniedthem categorically.As has been indicated heretofore,Padel, in general,impressedinc as a trustworthy witness. She testified further that Norman had never worked,under her and that she had never talked to Norman about anything. Otherevidence indicates that Bellou,and not Padel, was Norman's supervisor.Nor..man has been found heretofore to have been mistaken in material aspects of hertestimony.Padel's version of the hiring interview with Springfield has alreadybeen accepted with regard to other aspects of the case.Springfield's testimonythat she had intended to repair the defective bundle has been rejected in view ofthe fact that the bundle had already been passed on by her as completed work.Under these circumstances I am unable to find, in view of Padel's denial,that Padel made the remarks attributed to her by Norman and Springfield.Tessie Mae Boseman, a witness for the General Counsel, also testified withoutdenial that Louise Esperon, a former supervisor, told her on September 12, 1946,the day before the election, that she had seen Boseman having her picture takenwith Organizer Wright, and expressed a wish to see the print.According toBoseman, Esperon then added,"I would hate to have you leave us and lose yourJob because Mr. Rutter says he is definitely going to close the plant if the Unioncomes into the plant."Boseman further testified that on an earlier occasion,5 months before,Esperon had told her that since she looked like a bright girlEsperon would leave it to Boseman's"intelligence"as to whether she should jointhe Union.Whatever interpretation is to be placed on these alleged statements,they appear to be isolated remarks in violation of the Respondent's instructions,.and no finding is made upon them.4.The refusal to bargaina.The appropriate unitThe complaint alleged, and the answer denied, thatthe followingemployees ofthe Respondent constituted an appropriate unit :All production and maintenance employees,including shipping depart-ment employees,but excluding all officeand clericalemployees,line opera-tors,mechanics,supervisors,floorladies,and all othersupervisoryemployeeswith authority to hire, promote,discharge, discipline or otherwise effectchanges in the status of employees,or effectively recommend such action. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARD,On August 29, 1946, following a hearing in which the Respondent participated',and held after the Union had filed its petition for certification as collective bar=gaining representative; the Board, by Decision and Direction of Election, foundthe above-stated unit to be an appropriate one for collective bargaining and'directed that an election be held therein.In the instant hearing no evidence was offered in support of the denial in the.answer as to the appropriateness of the unit.At the representation hearing,.the Respondent took no position with respect to the unit. In its brief to theBoard following that hearing, however, it urged the appropriateness of the unitwhich the Board ultimately found to be appropriate 14 This issue having been.decided by the Board in conformity with the Respondent's own expressed posi-tion, it is found that the unit set out in the complaint constitutes a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.b.The Union's majorityThe election was held on September 13, 1946, and was won by the Union..The results were as follows :Number of eligible voters----- 486 Valid votes counted______________ 396:Total number of ballots cast-- 407 Votes cast for the Union__________ 270Challenged ballots___________ 11 Votes cast against the Union_____ 126Following the election the Respondent filed objections to the conduct of theelection, in which it alleged electioneering, coercion, and intimidation of em-ployees by union representatives outside and within a short distance of theRespondent's. plant, in violation of the Regional Director's rules for the con-duct of the election."These objections were accompanied by affidavits fromwitnesses detailing the occurrences upon which the objections were founded.Thereafter the Regional Director issued a report, pursuant to the Board'sRules and Regulations, in which he stated that he had investigated the objectionsand found them to be without merit. Exceptions to this report and a request forhearing on the objections were filed by the Respondent. On November 1, 1946;.the Board issued a Supplemental Decision and Certification of Representativesin which it considered the objections and exceptions and found that they did notraise substantial or material issues with respect to the conduct of the electionor the results thereof.With regard to the Respondent's request for hearing theBoard stated the following :Inasmuch as we have assumed as true the Employer's allegations regard-ing the statements and conduct of the Petitioner's representatives andfound that they do not warrant the setting aside of the election, we herebydeny the Employer's request that a hearing be held on the issues raised in theobjections.14The unit originally petitioned for by the Union differed to some extent from that whichthe Respondent ultimately urged as (and the Board found to be)appropriate.As theBoard noted in its Decision and Direction of Election,however, the Union amended itsrequest during the representation hearing to conform to the position ultimately taken bythe Respondent.The Respondent contended,in its representation brief, that the Union'spetition was not formally amended to conform to this unit and hence should be dismissed.This contention,substantially reiterated in the answer in the instant case, was necessarilydecided adversely by the Board when it directed the election.w It will be recalled that in his speech of September 16, 1946, Shaack had urged em-ployees who had voted for the Union in order to keep their jobs to report to him. Thereis no indication that there were any such employees. J.H. RUTTER-RFIX MANUFACTURING COMPANY, INC.497On November 12, 1946, the Respondent filed "Further Exceptions, Motion forReconsideration, and Request for Leave to File Brief."On November 27, 1946,this motion and request were denied by the Board.In the instant hearing the records of the representation proceeding were putin evidence.Those records include, among other things, the Respondent'sobjections to the election, the Regional Director's report thereon, the Respond-ent's exceptions to that report, the various affidavits upon which the objectionswere based, and the Respondent's Motion for Reconsideration, referred to above.In the instant hearing the Respondent sought to introduce the testimony of someof the affiants to establish the truth of the assertions in some (but not all) ofthe affidavits ; the Respondent's position being that it was entitled to do so as amatter of due process, the Board having previously denied it a hearing thereon,This testimony was excluded.Whatever its substance, the issue thus raised by the Respondent has beenexpressly decided by the Board, and the Trial Examiner is without authorityto review that action.Apart from such consideration, however, I find no meritin the Respondent's assertion that it was deprived of due process.The Respondent submitted to the Board the facts it asserted it could establish.These theBoard accepted and examined, but found insufficient to state a cause of action.They did not, the Board found, warrant a finding that the election was defective.The denial of an opportunity to establish those facts testimonially did not con-stitute a deprivation of hearing, under the circumstances, any more than ifthe Respondent bad been a litigant whose claim was quashed upon a demurrer.Had any material factual issue been raised, the Board would no doubt haveordered further formal action.There was none, however, once the Board hadaccepted the Respondent's version as to what took place.The correctness ofthe Board's judgment as to whether the pleaded facts presented substantial ormaterial issues with respect to the Union's representative status, is a questionof law which the Respondent may still raise before the Board for its recon-sideration, or, doubtless, in other appropriate fora. So far as the Trial Examineris concerned, however, the Board's disposition constitutes the law of the case.In any event, if there were any denial of due process involved originally, itwas cured in the instant proceeding. The Respondent was therein providedwith an opportunity to present evidence on material issues. Its affidavits werereceived in evidence.The General Counsel does not contest the correctnessof the asserted facts. If there was error in refusing to permit the affidavitsto be supported by the testimony of the afflants, the uncontested affidavits areagain before the Board for evaluation as to their legal significance.As counselfor the Respondent stated during the hearing, when objections (which wereoverruled)were made by the General Counsel" to the admission in evidenceof some of the affidavits offered by the Respondent :I am not so much concerned about the testimony of these other witnesses.If the Trial Examiner wants to exclude the testimony of these other witnessesas to the truth of what is contained in their affidavits, that does not harmme so much because we do have their affidavits ; and if we have to go tothe Circuit Court of Appeals, the Circuit Court can look at the affidavitsand can for the sake of argument or consideration of the case accept theaffidavits as being truthful.16Objections based, not on the method of proof of the facts, or in contest of them, but onthe principle that the issue had, already been decided by the Board. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD.-The Respondent's evidence is therefore in the record. It was accorded oppor-tunity in the instant case to argue orally before the undersigned, and to file abrief with him, in support of all assertions raised by the evidence. It will have,if it desires, further opportunity to reiterate its assertions before the Board.I am, therefore, unable to say that the Respondent has been deprived of ahearing.The Respondent further asserted in its answer, on information and belief,that the Union has not represented a majority of the employees since March1947.The only specific evidence offered by the Respondent in support of thisaverment was an analysis of its pay-roll records.This analysis would establishthat of the 477' employees eligible to vote on September 13, 1946,290 were on the March 15, 1947, list of 507 eligibles.211 were on the September 13, 1947, list of 479 eligibles, and191 were on the April 24, 1948, list of 605 eligibles.This analysis was rejected.The fact that only 191 of 605 employees in theappropriate unit on April 24, 1948, had been eligible to vote on September 13,1946, does not, in my judgment, tend to establish that the Union did not repre-sent a majority in April 1948 or at any intermediate date.In its Supplemental Decision of November 1, 1946, the Board also certified theUnion as the collective bargaining representative.18 It is therefore found thaton September 13, 1946, the Union. was, and at all times thereafter has been, theexclusive representative of the employees in the appropriate unit, within themeaning of Section 9 (a) of the Act.c.The negotiationsOn September 18, 1946, 5 days after the election, Louis Stark, international.representative of the Union and manager of its New Orleans Joint Board, wrotethe Respondent requesting a meeting to discuss contract negotiations.On Sep-tember 21, J. H. Rutter, on behalf of the Respondent replied that he would holdthe Union's request "in abeyance" pending the outcome of the Respondent's pro-tests of the election.On November 1, the Board issued its Supplemental Deci-sion dismissing the objections to the election and certifying the Union as therepresentative.On November 7, Stark again wrote the Respondent, asking fora meeting.On November 12, Samuel Lang, one of the Respondent's attorneys_replied, stating that a motion for reconsideration was being filed with the Board—and that following its disposition, Lang would discuss the matter.On Novem-ber 27, the Board denied the Respondent's motion for reconsideration. OnDecember 2 Stark again wrote to Rutter reiterating his request for a meetingand inquiring whether Lang was authorized to negotiate a binding contract.OnDecember 11, 1946, Lang telephoned Stark and suggested a preliminary confer-ence, and as a result a meeting was arranged for December 16. On the latterdate Lang met with Stark, Bernades and Wright, all union representatives, andStark's secretary.At that meeting Lang told Stark that the Respondent was reserving all itsobjections to the certification of the Union, but that it was nevertheless preparedto negotiate.Stark said that he had no objection to that procedure. Langfurther stated that he and W. Gordon McKelvey, of Nashville, Tennessee, had17The tally of election ballots gives the "approximate" number of eligible voters as 486.It is not clear whether 477 is a more exact number or whether it is a clerical error.18The certification refers to production and maintenanceworkers,rather than productionand maintenanceemployees.The variance, apparently clerical inadvertence, appears tohave no material significance. J.H. RUTTER-REIX MANUFACTURING COMPANY' INC.499been designated by the Respondent to carry on negotiations.He thensuggestedthat Stark submit the Union's proposed contract in order that a copy could beforwarded to McKelvey for consideration.Stark agreed, and. on December 30,.1946, he mailed two copies of the proposed contract to Lang and requested aprompt reply. In a letter to Stark dated January 3, 1947, Lang acknowledgedreceipt of these documents but was unable to give any assurances as when heand McKelvey could meet with the Union, because of McKelvey's immediateunavailability.Lang's letter stated :I am forwarding a copy of the proposed contract to Mr. McKelvey inNashville, for his consideration, and I am requesting that he arrange to.come to New Orleans at his earliest convenience to participate in a confer-ence with us.Mr. McKelvey has written me that his mother is criticallyilland that he has a number of engagements including trips to Georgia,Texas, and Washington, D. C. for this month but I am sure that he will dohis best to get down here in the very near future so that we may go intothe various proposals with you without any more delay than is absolutelynecessary.In subsequent communications between Stark and Lang tentative dates for ameeting were arranged, according to Lang, on three or four occasions, but eachtime had to be abandoned because of illness in McKelvey's family, inability tosecure hotel accommodations in New Orleans for McKelvey, or for other reasons.Eventually, however, meetings were arranged and held on February 28 andMarch 1, 1947.The Respondent was represented at these two meetings by Lang and McKelvey,.the Union by Stark, Wright, and Bernades.The Union's proposed contract wasdiscussed.Although the negotiations had not concluded at the end of the secondsession, it was necessary to adjourn them because McKelvey's commitmentsrequired his presence elsewhere.By March 5, however, Lang was able to arrangeanother session for March 21, and so notified Stark.-Pursuant to this arrangement the parties met again on March 21, and alsoon the following day, March 22. The participants were the same as at theprevious sessions, plus a number of employees.The Union's proposed contractand various modifications it suggested to meet objections by the Respondentwere again discussed, but no agreement was reached.This meeting concludedwithout any arrangement being made for subsequent conferences.After the March 22 meeting, Stark went to New York and was there forweeks?0Upon his return to New Orleans, in April, he called Lang and attemptedto arrange further meetings, but was unsuccessful.On May 12, he wroteLang complaining of the manner in which negotiations had been carried on_That letter is as follows :Your secretary called me by phone the other day and explained that youare waiting for Mr. McKelvey to come. to New Orleans to resume ournegotiations.That has been the policy that prevailed in the past andnegotiations have to wait.1°The Respondent's testimony suggests that Stark intimated at the last conference thathe was going to New York to get authorization for a strike. Stark, however, denied thisand further denied that he discussed the Respondent's situation with the International'soffice in New York or that he went there for that purpose. It seems unnecessary to decidethis question,since there is uncertainty as to whether the failure to arrange for furthermeetings at the end of the fourth conference was due to Stark's plans to go to New York,or whether Stark left for New York only after being unable to get a date for the nextsession. .500DECISIONS OF NATIONALLABOR RELATIONS BOARDAt this writing I would like to request that our negotiations be carriedon until a final settlement is reached. I further request that someone inauthority, such as Mr. Rutter, be present at these negotiations. I am notsatisfied with the present method of having to relate the Union's demandsafter a token discussion, and then we stop there until you see Mr. Rutterand come back with nothing further advanced after we have talked overthe subject matter of the contract.I further request that these negotiations be carried on until such timeas a settlement is reached, without a break-off period to be resumed severalmonths later when Mr. McKelvey is available.I don't intend to go on with the practice used in the past several negotia-tions.Your letter stated to me prior to the start of negotiations that youwere authorized to negotiate the contract with the Union, and that is what Iexpect from you.I am on record demanding that any increase in wages be retroactive fromthe day negotiations started with the Rutter Rex Manufacturing Company-;Friday, February 28th, 1947.'Lang promptly answered this letter with one dated May 15, 1947, in which he:stated that lie regretted the circumstances which had delayed the negotiations.The letter further said :As you know, you telephoned me on Thursday, April 24, to let me know'that you had returned from New York, and to request another conference..1wrote Mr. McKelvey a day or two later and told him of this, and also advisedhim that you had indicated no particular hurry, but that you wanted to have.another meeting in the near future.Meanwhile, I became swamped with work, due to a Labor Board hearing-which kept me away from my office for the preparation and trial thereof,-for 2 and one-half weeks. Then Mr. McKelvey had other commitments, and^of&cials of the Company were ill, and we found it impossible to meet together.although I had-before these complications set in-tentatively arranged forMr. McKelvey and I to meet with you on May 15.Now, unfortunately, I have to attend to a number of pressing matters and I-am unable to get together with Company officials and Mr. McKelvey, and noone authorized to represent the Company is able to meet together with you-within the next 3 or 4 weeks. On top of this, we have been served, in thepast few days, with a complaint based on a chargefiledby youagainst thisCompany, and this case is fixed for trial on June 9.20I am asking that this trial be postponed until the end of June, for the samereasons that I am giving to you, for not being able to meet with you right:away.At any rate, it looks like an impossibility for any authorized Companyofficial to meet with you until after we finish the Labor Board case... .Let me repeat, however, that Mr. McKelvey and I are fully authorized tonegotiate with you, as fully as if we were the entire Board of Directors andall the officers of the Company, and that we will continue to make everyeffort to bring the matter before us to a conclusion as expeditiously aspossible.The Board hearing scheduled for June 9, 1947, referred to in Lang's letter,-was thereafter postponed several times in the months of June and July. Finally,,on July 16, it was indefinitely postponed.No further formal action with respect20A reference to the original complaint in the instant case, involving the alleged dis-,criminatory discharges and miscellaneous acts of interference. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.501thereto occurred until April 28, 1948, 9 months later, when notice of hearingissued for May 25, 1948, based upon the instant complaint.In the latter part of July 1947, following the indefinite postponemelit of thecomplaint case, Stark again called Lang and asked for a meeting. Lang gotin touch with McKelvey,but because of the latter'svacation and other com-mitments he was unable to make an appointment before the week of Septem-ber 21.After receiving this information from McKelvey,Lang wrote Stark asfollows, under date of August 1, 1947:Mr. McKelvey advises that due to vacation and work to which he hasbeen committed for sometime, he will not be able to come to New Orleans.until sometime during the week of September 21st.Please let us know whether it will be agreeable to you to meet one daythat week.Stark answered Lang's letter on August 11.His reply,while indicating his dis-satisfaction,acquiesced to the September date :I am in receipt of your letter of August 1st, and under the circumstances,°nothing I could do would change the date as set by Mr. McKelvey ; and sinceyou have placed me in that position, I have no alternative than to go along.We will be ready to meet on that date and I presume that I will be definitelynotified accordingly.On September 11, 1947, however, this meeting was cancelled by the followingletter sent by Lang to Stark :Since writing you on August 1st, I have attempted to communicate withofficials of the Company in order to take up with them again various ques-tions before us during our bargaining meetings.While Mr. McKelvey andI are free to meet with you at almost anytime, I now learn from companyofficials that they cannot authorize us to go forward with any discussionswith you until such time their own critical situation with respect to thebusiness of the Company is clarified.I am advised by company officials that it will be several weeks at leastbefore they will have time to give to Mr. McKelvey and me for a discussionof the questions which were left with us in our dealings with you sometimeago.Until Mr. McKelvey and I can discuss these matters with the responsi-ble company officials, we will not be able to contribute anything of value ina meeting with you.Therefore, I must respectfully advise that we will have to await word fromthese officials of the Company, as to when they will be ready to discuss thepertinent matters with us, after which I shall again communicate with you.From September 11, 1947, to February 1948, the Respondent's representativesmade no effort to arrange any further meeting or to communicate with the Union.Whether the Union attempted to communicate with the Respondent is not alto-gether clear from the evidence.Stark testified that he called Lang on the tele-phone several times during this period in an effort to arrange further meetings,but without success.According to Stark, Lang's responses,"by and large...were always dependent on Mr. McKelvey's being able to come to NewOrleans."On the other hand, Lang testified that he received no communicationsof any kind, postal or telephonic, from Stark, from September 1947 to February1948.Both witnesses are credible.In view of the persistence with whichStark had previously pursued the subject, it seems unlikely that he would let867351-50-vol. 86-33 502DECISIONSOF NATIONALLABOR RELATIONS BOARD5months pass without comment. On the other hand,his testimony in this re-spect is not too definite as to time and circumstances,whereas Lang's is positiveand unequivocal.Stark could have been mistaken.The ultimate issue can bedecided without disposing of the conflict.In any event,on February11, 1948, theUnion filed a charge with the Boardalleging that the Respondent was, since September 11, 1947, refusing to_ bargaincollectively.Notification of the filing of this charge was mailed to the Re-spondent on the same date.On February25, 1948, Starksent a letter stating the following,to J. H.Rutter,the Respondent's president :In view of the fact that Mr. McKelvey and Mr. Lang no longer seem tohave the authority to bargain on your behalf,will you, or a representativeof your Company,agree to meet with this Union immediately, or as soonas possible,for the purpose of negotiating a working agreement?An early reply will be appreciated.0Rutter made no direct reply to thisletter.He turneditover toLang.OnMarch 4, 1948, Lang wroteto the Board'sRegional Officeas follows,at the sametime mailing a copy to Stark :NATIONALLABOR RELATIONS BOARD,631 FederalOfficeBuilding,New Orleans 12, Louisiana.Re : Rutter-Rex Mfg.Co., Inc.Case 15-CA-33DEAR SIRS :I regret that because I have been busily engaged in negotiations with otherlabor organizations, and because of the absence from the City and inac-cessibility of Company officials, we have not been able to reply earlier to yourletter of February 11th since receipt of which we have also been advised bythe Union of its desire to meet again with company representatives.We cannot understand why a charge was filed against the Company.Sometime ago, after a lapse of some months due to a Labor Board case filedby the Union against this Company, the Union requested another bargainingmeeting.At that time, a crisis had arisen in the Company's business, andI so advised the Union adding that I would again communicate with its of-ficials as soon as I could.This apparently was agreeable to the Union forI received no reply thereto ; indeed, no further communication of any kindwas received by me or any company officials from that time until we weresurprised by the receipt of a copy of the charge referred to in the letterof February 11th.This is to advise you and the Union, to which a copy of this letter isbeing sent, that we are perfectly agreeable to meeting with the Union againat a mutually agreeable time and place.Yours very truly,KULLMAN & LANG.By SAMUEL LANG.cc : itlr. Lewis Stark, Amalgamated Clothing Workers of America.It is inferred-it not being specifically denied-that the Union received a copyof this letter.Neither the General Counsel nor the Union replied.On April 27,1948, the General Counsel issued the complaint herein involved.At the hearing in the instant case, the Respondent offered to resume bargain-ing with the Union providing the unfair labor practice charges were withdrawn. J.H. RUTTER-REX MANUFACTURING COMPANY,INC.503d.Conclusions as to refusal to bargainThe theory of the General Counsel is that the Respondent refused to bargainwith the Union on two counts: (1) that the Respondent sought consistently bydilatory tactics to avoid meeting with the Union at all; and (2) that when it didmeet, its negotiating manifested a closed mind and a fixed determination not tocome to agreement with the Union. These propositions will be discussed inreverse order.IAs has been seen, there were four bargaining conferences, each of 2 to 3 hours,on February 28, March 1, March 21, and March 22, all in 1947.The summations of the participants in these meetings differ quite radically.Thus, Stark's testimony characterized the actions of the Respondent's repre-sentatives as "talk, talk, talk:" while Lang's description of Stark's attitude isthat the latter "pooh-poohed" all attempts at rational discussion.Such incom-patible conclusions are not unusual from men genuinely persuaded of the justiceand logic of their own positions.The bargaining process often produces state-ments of skepticism or disbelief, expressions of irritation or worse, or charges ofbad faith, emphatically and mayhap even violently stated.Where there is widedisagreement on fundamental issues and-as unfortunately was evidently thecase here-there is latent distrust on both sides, adherence to view is easilymistaken for intransigence, argument for "talk," and skepticism for indifferenceto reason.However, the conclusions of the participants aside, to the disinter-ested observer the specific facts recited in the testimony, while disclosing atenacity in argument on both sides, reveal no significant lack of adequate andrational discussion of relevant issues.Thee atmosphere in which the negotiations were carried on was no doubt farfrom one of mutual good will.Rutter had made no pretense in his 1946 speechesas to his dislike for the Union.More significantly, there were deeper reasonsfor antagonisms.Rutter's testimony makes plain his conviction (entirely with-out suggestion of support in the evidence) that the Union was responsible forthe stated decline of production and quality in 1946.The Union was equallydistrustful of the Respondent.On one occasion during the negotiations Starkbluntly, and with no evident justification, accused McKelvey of being a profes-sional "union buster."There were misunderstandings, as well as real and basic disagreement. Anexample of the former is the Union's testimony to the effect that the Respondentrefused to grant exclusive recognition to the Union and insisted that it would berecognized only for its members since all employees had not voted for it.Ananalysis of the evidence discloses, however, that the Respondent conceded theUnion's right to exclusive recognition, but in discussing the Union's demandfor a union shop cited lack of unanimity in the election as ground for opposingthe demand.The negotiations began at a time when the Respondent was operating onlypart time-20 hours a week. They were devoted exclusively to the Union'sproposed contract.The Respondent made no written counterproposals and nonewere requested.The Union's proposals were discussed clause by clause. As eachwas analyzed, Lang and McKelvey, who represented the Respondent, indicatedeither their assent in principle or their dissent, with agreement on specific 504DECISIONS OF NATIONALLABOR RELATIONS BOARDissues conditional upon the parties being able to arrive at a complete under-standing.They suggested changes in a number of provision's not substantiallydeparting from the Union's position,and asmodified they indicated their accept-ance.These items included equal division of work, grievance procedure, strikesand lock-outs.While these were probably items of only formal importance,they demonstrate that the parties were not completely incompatible.Countersuggestions substantially altering the Union's proposals were made in otherinstances.It appears to me that but for two fundamental items of disagreement, thenegotiators would ultimately have been able to compromise their differences.These issues were the closed or union shop, and wages.Here the differenceswere profound.The Respondent was unwilling to grant the Union any kind ofunion-security provision, its argument being that it would not force into unionmembership employees who were opposed to the Union.With respect towages the Union's initial demand was for a wage increase of $.25 per hour anda minimum wage of $.65 per hour. The Respondent would grant no wage increasewhatever, nor would it raise the minimum wage of $.40 per hour required by law.It pleaded inability to grant any such demands, pointed out that it was thenoperating only 20 hours a week, and suggested that it might in fact be necessaryto reduce wages.The contrast is obvious between this declaration of povertyand the prodigality the Respondent had exhibited 4i/2 months before when ithad sought to defeat the Union and to deprive it of one of its principal campaignarguments by granting a substantial wage increase and paid vacations.As Stark somewhat acidly pointed out during the negotiations, the Respondentwas itself responsible for whatever financial predicament it had got into, andwhat he wanted to know was what the Respondent could now "give him."Stark, no doubt, found himself in something of an unenviable position.TheUnion had promised wage increases ; the Respondent had stolen its thunder.It seems obvious that the Respondent was probably in no condition to grantwage increases in February and March 1947 at a time when it was operatingon a part-time basis in a low cost, low profit margin industry, requiring a highlevel of production for profitable operation. It is probably also true, as Starkobserved, that the Respondent, by its frantic attempt to defeat the Union, hadonly itself to blame, and that, had it observed the law, it might in all likelihoodhave been able to come to terms with Stark in 1947 on a wage increase. It maywell be that the September 1946 increases were a substantial factor in producingthe 1947 part-time operations.But, whatever the cause of the 1947 predicament,it seems evident that it existed. I cannot say that under such circumstancesthe refusal to grant increases was a refusal to bargain .21In aneffort to secure some kind of concession, Stark modified his wagedemands at every turn.He finally appears to have virtually abandoned themaltogether, finally pleading either for the union shop or a wage increase, one orthe other.The Respondent would make no concession on either point. A mererefusal to grant a union shop is not, however,per sean unfair labor practice.Tenacious and even stubborn adherence to a point of view is not, in and ofitself, a refusal to bargain. It might well be that were there no affirmativeevidence as to inability to pay, resistance of the Respondent in February and-This situation illustrateswhat couldbe a vexing problem.Where wageincreasesare granted to the limitof ability to pay,or beyond,in order to defeat a union, the latteris in practical effect deprivedof a subject of bargaining,and obliged to accept a situationcontrivedto defeat it.11 J. 11. RUTTER-REX MANUFACTURING COMPANY, INC.505March 1947, when contrasted with its conduct in September 1946, could beascribed to a desireto avoid agreement.But where, as here, economic condi-tions appear to have contributed to that resistance, it can hardly be said defini-tively that the negotiations constituted a refusal to deal masked under the guiseof simulated negotiation.To one viewing the proceedings from outside the circle of interest,Lang andMcKelvey at times appear to have been very hard bargainers indeed. On theminimum wage issue, the Respondent's base rate was already $.671/2 per hour,and its average wage rate, according to the Respondent, $.78 per hour 22 Yetthe Respondent consistently refused to raise its minimum rate any degree fromthe statutory minimum of $.40, or even to establish a graduated minimum basedon length of service, its argument being that payment of an increased minimumto new operators would inordinately raise the Respondent's costs.While theUnion's proposals on this point, as modified from time to time to meet theRespondent's objections, do not seem unreasonable, and while it might well havebeen more politic for the Respondent to have made some concession on theissue, it is not my function to judge theintrinsicmerit of the controversy, or toact as an arbitrator.While there is much in the testimony and in the Respondent's brief suggestingthat the Respondent erroneously conceives its role in the bargaining process tobe merely the passive and negative one of meeting with the Unionand discussing,without positive intent to avoid coming to agreement, whatever demands theUnion presents, with the responsibility wholly on the Union to suggestor pressfor action or to seek to find a basis for agreement, I am not convinced that itsactions at the bargaining conferences, while far from demonstratingan eager-ness to come to terms with the Union, were sufficiently non-cooperativeto warranta finding of refusal to bargain based thereon."IIThere remains for consideration the question as to whether the Respondentfailed and refused to meet with the Union.As has been seen, the election was held in September 1946.Five days afterthe election, on September 18, the Union began to press the Respondent tonegotiate.The Respondent repliedthat it would hold the request "in abeyance"pending the outcome of its protests.On November 1 the protests were over-ruled by the Board and the Union certified. Stark again wrote asking fora meeting.The reply was that the Respondent was filing a motion for recon-22The Respondent operated on an incentive wage system in which earnings were basedon individualproductionmeasured against anorm of $.673/per hour. See Stark's speechof September27, 1946.23Assuredlythe Respondent is under a duty to attempt earnestly and affirmatively toreach an agreementwith the bargaining representative.Section 204(a) of the LaborManagementRelations Act imposesthe obligationupon employers,employees and theirrepresentatives in any industryaffecting commerce,to "(I) Exertevery reasonable effortto make and maintainagreements concerningrates of pay,hours, and working conditions."The Congressionalpurpose of securing industrialstabilityand labor-management peace canhardly be achievedunless the participantson both sidesof the bargaining table genuinelyseek to finda satisfactorysolution of their differences and make some positive contributionto that end.As the Fifth Circuit Court of Appealshas said :We believe there is a duty on bothsides, though difficult of legal enforcement, toenter intodiscussionwith an open and fair mind, and a sincere purpose tofind a basisof agreement...and to embody it in a contract as specific as possible,which shallstand as a mutual guarantyof conduct,and as a guide for the adjustment of grievances.(GlobeCotton Mills v.N. L. R. B.,103 F. 2d 91(C. C. A. 5) ). 5O6DECISIONS OF NATIONAL LABOR RELATIONS BOARDsideration and that it would discuss the matter thereafter.On November 27,1940, the motion for reconsideration was denied.No action was forthcomingfrom the Respondent.On December 2 Stark wrote again. Finally, on Decem-ber 11 a preliminary conference was arranged and on December 30 the Unionsubmitted its proposed contract.Because of the unavailability of McKelvey,actual negotiations did not start until February 28, 1947.Two meetings werethen held on successive clays and the negotiations were again interrupted becauseof McKelvey's unavailability.On March 21 and 22 the final meetings were held.In April and May 1947 Stark unsuccessfully attempted to secure further meet-ings.Lang responded that because of various factors, other pressing mattersof his own, McKelvey's schedule, and the pending complaint case, they couldnot meet until after the hearing. In July the complaint case was indefinitelypostponed.Stark again called Lang.Again because of McKelvey's commit-ments, no meeting could be arranged before September 21.Then on September11, 1947, the negotiations were indefinitely postponed by Lang pending discussionof the Respondent's situation with its officials.2'There the situation remaineduntil Stark filed charges.Then Lang wrote indicating the Respondent's willing-nessto meet.In my opinion the above-described course of conduct does not constitutebargaining collectively in good faith.The obligation to bargain collectively surely encompasses the affirmative dutyto make expenditious and prompt arrangements, within reason, for meeting andconferring.Agreement is stifled at its source if opportunity is not accordedfor discussion or so delayed as to invite or prolong unrest or suspicion. Itis not unreasonable to expect of a party to collective bargaining that he displaya degree of diligence and promptness in arranging for collective bargainingsessionswhen they are requested, and in the elimination of obstacles thereto,comparable to that which he would display in his other business affairs ofimportance.In my judgment the Respondent's actions here fall short of thatstandard.Although the Union first requested a meeting in September 1946, none (exclud-ing the purely preliminary meeting in December) could be arranged untilFebruary 1047, 5 months later.The Respondent was not required, of course,to meet until after the representation case had been disposed of.Yet, althoughthat disposition was made on November 27, and although he had twice madeknown his desire to meet, Stark had to make another request on December 2in order to secure a preliminary conference. So far as the record shows theRespondent disployed no initiative whatever in seeking to arrange conferences.More fundamental than that, however, was the failure to arrangemeetingswithin a reasonable time.Over 3 months elapsed from the time the Respondent'smotion for reconsideration was denied, until a real bargaining session was held.Two meetings were then held on successive days, then almost another monthelapsed and two more sessions were held.Thereafter, the pendency of thecomplaint proceedings, McKelvey's unavailability and other matters were citedas reasonfor not acceding to Stark's request for a meeting.Finally, when thesematters were out of the way, meetings were indefinitely postponed because of theRespondent's financial condition.24Lang's testimonyis that theRespondent was then faced with the problem of possibleliquidation and that the outlook was uncertain.This information was not conveyed toStark, however,for the reason that the Respondent did not want its difficulties to becomeknown to the employees. J.H. RUTTER-RE.X MANUFACTURING COMPANY,INC.507After Lang's letter of September 11, 1947, to Stark, the initiative certainlypassed to the Respondent to make expeditious arrangements for meeting further.But it gave the Union no word of any kind. It simply allowed the situation todrift alongas it had. In view of the persistent efforts the Union had beenmaking sincethe previous September to conclude negotiations, and the Re-spondent's persistentdelay, the fault can scarcely be ascribed to the Union.While there is testimony by Lang to the effect that when asking for meeting inApril 1947 Stark had said that he was in no hurry, Lang could hardly have hadany doubt as to Stark's anxiety to meet after the latter's requests in July andthe resigned tone of his letter of August 11, consenting to the September 21 (late.In any event, the Union should not be criticized for havingengaged in somesocial amenity and for not having made itself unpleasant. The argument of theRespondent to the effect that the Union should have "pressed for meetings" afterthe September 11, 1947, letter is not only indicative of the Respondent's erroneousconcept of the scope of the bargaining obligation, but beside the point.Theduty was plainly on the Respondent after September to arrange meetings inaccordancewith the pendingrequests.A demand fora meetingdoes not lapsemerely because it is not satisfied; it does not cease to be a demand because it isnot periodically or persistently or unpleasantly reiterated.Throughout thewhole period from November 1946 to February 1948, the Respondent was seem-ingly content to play a quiescent and negative role, leaving the initiative whollyto the Union. It is true that the Respondent was apparently quite willing tomeet withthe Unionand discussthe latter's proposals when it was convenientfor the Respondent to do so.More than that, however, was required.The pendency of the complaint case in the summer of 1947 and the Respondent'sfinancialdifficulties later in the year do not constitute excuse for not meetingwith the Union.Bargaining in the first instance might have resulted in acomplete meeting of the minds resolving all the outstanding differences andavoiding the present proceeding altogether.While the Respondent's businessinvolvements may have been grave, its employee relations were equally as im-portant.The Union may have been able to render real assistance in helpingthe Respondent to meet its crisis.The failure of the Union to follow through on its request for a meeting inFebruary 1948, after it had filed charges, and after the Respondent had indi-cated in March a willingness to confer, is not adequately explained.Certainlyas a matter of courtesy, at least, an answer should have been forthcoming.Whatever its reason for not replying, the Union ought to have made it clear.But the merestatement by the Respondent in its March 4, 1948, letter to theeffect it was "perfectly agreeable to meeting with the Union at a mutuallyagreeable time and place" did not cure its dilatory conduct. Such a frame ofmind had been professed by the Respondent repeatedly since December 1946.The Union can hardly be blamed if-as seems likely-it hesitated, without as-surancesof a more concrete character, to accept the repetition of this declarationof good will, once it had taken the definitive step of filing charges, as a guarantythat the Respondent was now prepared to meet its statutory obligations.A simplestatementto that effect would, however, have avoided any suspicion of equivo-cation.As to the offermade bythe Respondent at the hearingto bargain withthe Union, thta offer was plainly conditional-effective, as I understand it,only if the Union would abandon its unfair labor practice charges.An offerso conditionedis not a bona fide one. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDNo suggestion is intended herein that either Lang or McKelvey deliberatelyattempted to avoid meeting with the Union. Both are apparently men with sub-stantial private practices and other interests, understandably of great importanceto them, which made it extremely inconvenient to negotiate promptly and ex-peditiously with the Union. In addition, McKelvey's office was in Nashville,Tennessee.Thus any meeting required a trip by McKelvey to New Orleans. Ashas been seen his other commitments made this difficult to arrange. There isnothing to suggest that either Lang or McKelvey purposely avoided the Unionor ' .ctempted to evade coming to agreement with it.Neither had any apparentmotive for so doing, and they did not so impress me. Lang is a former employeeof the Board and a member of the faculty of Tulane Law School ; McKelvey hasnegotiated numerous agreements for employers in the textile industry.Quiteapart from my own similar conclusion based on personal appraisal, I deem thosecircumstances inconsistent with the supposition that either Lang or McKelveywould have been deliberately evasive with the Union here.Moreover, theimmediate reason for the failure to meet after September 11, 1947, was not theconflictwith Lang's and McKelvey's other affairs, but the Respondent's fiscalcircumstances and the asserted unavailability of its officials.The settlement of disputes over terms and conditions of employment, how-ever, is a matter of first rate importance if industrial stability is to be achieved.The Act requires reasonably prompt and expeditious bargaining arrangements,inconvenient though such dispositions might sometimes be.As the Board said inMatter of Burgie Vinegar Company,71 N. L. R. B. 829, where delay in arrangingtomeet with the bargaining representative was occasioned by illness of theEmployer's president....notwithstanding the unfortunate predicament in which it was placed 4'vthe serious illness of its president, the respondent was under a positivelegal duty to commence bargaining with reasonable promptitude after thecertification and the Union's request for a meeting.The regrettable handi-cap under which the respondent labored due to Burgie's illness, didapparently impair its ability to deal with matters related to its ordinarybusiness affairs, and therefore,does not afford convincing excuse for itsadmitted failure to enter into bargaining negotiations with the Union untilmore than 5 months after the Union's initial request. In labor relations,a delay in commencing collective bargaining entails more than mere post-ponement of an ordinary business transaction, for the passage of time itself,while employees grow disaffected and impatient at their designated bargain-ing agent's failure to report progress, weakens the unity and economic powerof the group, and impairs the Union's ability to secure a beneficial contract.The Act, whichwas designed to equalize bargaining power between em-ployees and employers, does not permit an employer to secure, even un-intentionally, a dominant position at the bargaining table by means ofunreasonable delay.And seeMatter of Aldora Mills,79 N. L. R. B. 1.It is found that since September 11, 1947, the Respondent has refused to bargaincollectively with the Union, thereby interfering with,restraining,and coercingits employees in the exercise of rights guaranteed in Section 7 of the Act. J.H. RUTTER-REX MANUFACTURING COMPANY, INC.509IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of theRespondentset forth in Section III, above,occurringin connectionwith the operation of the Respondent'sbusinessdescribed inSectionI, above, have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputesburdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfairlabor practices, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It having been found that the Respondent has refused to bargain collectivelywith the Union it will be recommended that the Respondent bargain with theUnion.Upon the basis of the above findings of fact, and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, C. I. 0., is a labororganizationwithin the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent, includingshippingdepartment employees, but excluding all office and clerical employees,line operators, mechanics, supervisors, floor ladies, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend such actionconstitute a unit appropriate for the purposes of collective bargaining withinthe meaningof the Act.3.Amalgamated Clothing Workers of America, C. I. 0., was on September13, 1946, and at all times thereafter has been, the exclusive representative ofall the employees in the appropriate unit, within the meaning of the Act.4.By failing and refusing to bargain collectively with Amalgamated ClothingWorkers of America, C. I. 0., as the exclusive representativeof its employeesin the appropriate unit the Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(1) of the original Act and Section 8 (a) (1) of the amended Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the original Act andthe amended Act.7.The Respondent has not engaged in the following unlair labor practices:(a)Discharging Audrey L. Norman, Marie Murphy, Dora Nella Richards,CreasieWhite,Minnie Lee Springfield, or Gertrude Spears because of theirunion membershipor activity.(b) Interrogating employees as to union membership or activity.(c)Engaging in surveillance of, or hiring private police toengage in surveil-lance of orto prevent, union activity. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Threatening to shut down the plant or to curtail operations if theemployees designated the Union.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it is recom-mended that the Respondent, J. H. Rutter-Rex Manufacturing Company, Inc.,New Orleans, Louisiana, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated Clothing Workers ofAmerica, C. I. 0., as the exclusive representative of employees in the appro-priate unit.(b) Interfering with, restraining or coercing its employees in the exercise oftheir right to self-organization, to form labor organizations, or to join or assistAmalgamated Clothing Workers, C. I. 0., or any other labor organization, tobargain collectively through representatives of their own choosing and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act :(a)Bargain collectively with Amalgamated Clothing Workers of America,C. I. 0., as the exclusive representative of its employees in the appropriate unit,and embody any understanding reached in a signed agreement.(b)Post at its plants at New Orleans, Louisiana, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, shall, after being signed by the Re-spondent's representative, be posted by the Respondent and maintained by it forsixty (60) consecutive days thereafter in conspicous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Fifteenth Region in writing, within20 days from the date of service of this Intermediate Report, what steps theRespondent has taken to comply therewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent:1.Discharged Audrey L. Norman, Marie Murphy, Dora Nella Richards, CreasieWhite, Minnie Lee Springfield, or Gertrude Spears, because of their union mem-bership or activity.2. Interrogated employees as to their union membership or activity.3.Engaged in surveillance of, or hired private police to engage in surveillanceof, or to prevent, union activity.4.Threatening to shut down the plant or to curtail operations if the employeesdesignated the Union.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25, D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and six copies of a brief in support thereof ; J.H. RUTTER-REX MANUFACTURING COMPANY, INC.511and anyparty may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation theportions of the record relied upon and shall be legibly printed or mimeographed,and ifmimeographed shall be double spaced.Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of serviceof the order transferring the ease to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of October 1948.CHARLES W.SCHNEIDER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with the exclusive bargainingrepresentative of our employees, or interfere with, restrain or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist AMALGAMATED CLOTHING WORKERS OF AMERICA,C. I. 0., or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection.All our employees are free to become or remain members of this Union, orany other labor organization.WE WILL bargain collectively with respect to rates of pay, hours of em-ployment or other conditions of employment, with AMALGAMATED CLOTHINGWORKERS OF AMERICA, C. I. 0., as the exclusive representative of all ourproduction and maintenance employees, including shipping department em-ployees, but excluding all office and clerical employees, line operators, me-chanics, supervisors, floor ladies, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action.WE WILL embody any understanding reached in a signed agreement withthe aforesaid AMALGAMATED CLOTHING WORKERS OF AMERICA, C. I. O.J.H. RUTTER-REX MANUFACTURING COMPANY, INC.,Employer.(Representative)(Title)Dated---------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.